Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 1 of 60. PageID #: 119733



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

                                        )
                                        )
                                        )
                                        )
                                        )
                                        )
 IN RE: NATIONAL PRESCRIPTION
                                        )
       OPIATE LITIGATION                             MDL No. 2804
                                        )
                                        )       Hon. Judge Dan A. Polster
  This document relates to: ALL CASES
                                        )
                                        )
                                        )
                                        )
                                        )
                                        )
                                        )




     MEMORANDUM OF CERTAIN DEFENDANTS IN OPPOSITION TO
 PLAINTIFFS’ RENEWED AND AMENDED MOTION FOR CERTIFICATION OF
         RULE 23(b)(3) CITIES/COUNTIES NEGOTIATION CLASS
 Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 2 of 60. PageID #: 119734




                                                    TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

PLAINTIFFS’ MOTION .................................................................................................................3

ARGUMENT ...................................................................................................................................4

I.        Defendants Have a Fundamental Interest in This Motion. ..................................................5

II.       Plaintiffs’ Proposal Violates Rule 23 and Constitutional Limits on the Court’s
          Authority. .............................................................................................................................6

          A.         Rule 23 Does Not Authorize Certification of a “Negotiation” Class. .....................6

          B.         Rule 23 Does Not Authorize Certification of a Class That is Untethered to
                     a Specific Lawsuit With Defined Parties. ................................................................9

III.      Plaintiffs Have Failed to Demonstrate That the Substantive Requirements of Rule
          23 Are Satisfied..................................................................................................................11

          A.         The Fact That the Class is Proposed for Purposes of Pursuing Settlement
                     Negotiations Does Not Excuse Plaintiffs from Their Obligation to
                     Demonstrate Full Compliance With Rule 23(a) and Rule 23(b)(3). ......................13

          B.         Conflicts Within the Class and for Class Counsel Preclude a Finding of
                     Adequacy of Representation. .................................................................................15

                     1.         The Conflict of Interest Arising from Counsel’s Representation of
                                Non-Class Plaintiffs, Including the States, Remains a Barrier to
                                Certification. ..............................................................................................16

                     2.         Plaintiffs’ Proposal Presents an Irreconcilable Conflict of Interest
                                Between the Counties and Other Putative Class Members. .......................19

                     3.         There Are Significant Additional Conflicts of Interest That
                                Independently Preclude Certification of the Proposed Class. ....................21

                     4.         The “Participatory” Features of Plaintiffs’ Proposal Do Not Permit
                                Conflicts of Interest to be Ignored. ............................................................23

          C.         Plaintiffs Have Not Created a Record Upon Which the Court Could Make
                     Findings of Commonality and Predominance........................................................26

                     1.         Plaintiffs’ Arguments About Commonality Misconstrue the
                                Applicable Legal Standard. ........................................................................26




                                                                       ii
 Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 3 of 60. PageID #: 119735



                     2.         Any Evaluation of Predominance Must Take Into Account the
                                Numerous Disparities in the Facts Pertinent to Class Members’
                                Claims and the Applicable Law. ................................................................28

                     3.         The Statistics Plaintiffs Offer from a Superficial Examination of
                                Complaints Would Not Withstand Scrutiny Even if They Were
                                Relevant to the Predominance Inquiry. ......................................................29

                     4.         Plaintiffs’ Motion Fails to Address the Most Critical Question on
                                Predominance, and Their Own Past Statements Answer That
                                Question in the Negative. ...........................................................................33

          D.         Plaintiffs Have Made No Meaningful Effort to Demonstrate That the
                     Proposed Class Representatives are Typical..........................................................38

          E.         The Proposed Class Does Not Offer a Superior Method of Resolving Class
                     Members’ Claims. ..................................................................................................40

IV.       Plaintiffs’ Proposed Order Has Critical Omissions and Would Not Provide for
          Valid Notice. ......................................................................................................................45

CONCLUSION ..............................................................................................................................50




                                                                     iii
 Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 4 of 60. PageID #: 119736



                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

In re Am. Med. Sys., Inc.,
    75 F.3d 1069 (6th Cir. 1996) ........................................................................................... passim

Amchem Prod., Inc. v. Windsor,
  521 U.S. 591 (1997) ......................................................................................................... passim

In re Asacol Antitrust Litig.,
    907 F.3d 42 (1st Cir. 2018) ......................................................................................................23

Baatz v. Columbia Gas Transmission, LLC,
   814 F.3d 785 (6th Cir. 2016) .....................................................................................................9

Chudner v. Transunion Interactive, Inc.,
   2010 WL 5662966 (D. Del. Dec. 15, 2010).............................................................................13

Cincinnati v. Beretta U.S.A. Corp.,
   768 N.E.2d 1136 (Ohio 2002) .................................................................................................32

City of Chicago v. Beretta U.S.A. Corp.,
    821 N.E.2d 1099 (Ill. 2004) .....................................................................................................32

In re Combustion Eng’g, Inc.,
    391 F.3d 190 (3d Cir. 2005).......................................................................................................8

Culver v. City of Milwaukee,
   277 F.3d 908 (7th Cir. 2002) ...................................................................................................18

Denney v. Deutsche Bank AG,
   443 F.3d 253 (2d Cir. 2006).....................................................................................................44

In re Dry Max Pampers Litig.,
    724 F.3d 713 (6th Cir. 2013) .............................................................................................11, 15

East Texas Motor Freight Sys. Inc. v. Rodriguez,
   431 U.S. 395 (1977) .................................................................................................................10

Wolfert ex rel. Estate of Wolfert v. Transam. Home First, Inc.,
   439 F.3d 165 (2d Cir. 2006).....................................................................................................42

Gawry v. Countrywide Home Loans, Inc.,
  640 F. Supp. 2d 942 (N.D. Ohio 2009) ..............................................................................10, 33




                                                                   iv
 Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 5 of 60. PageID #: 119737



Grewal v. Purdue Pharma L.P.,
   2018 WL 4829660 (N.J. Super. Ct. Ch. Div. Oct. 2, 2018).....................................................32

In re Guidant Corp. Implantable Defibrillators Prod. Liab. Litig.,
    489 F. Supp. 2d 932 (D. Minn. 2007) ........................................................................................9

Harding v. Jacoby & Meyers, LLP,
   2017 WL 4922010 (D.N.J. Oct. 30, 2017)...............................................................................12

Hayes v. Eagle-Picher Indus., Inc.,
   513 F.2d 892 (10th Cir. 1975) .................................................................................................26

In re Hydrogen Peroxide Antitrust Litig.,
    552 F.3d 305 (3d Cir. 2009).....................................................................................................12

State ex rel. Jennings v. Purdue Pharma L.P.,
    2019 WL 446382 (Del. Super. Ct. Feb. 4, 2019) .....................................................................32

Kern v. Siemens Corp.,
   393 F.3d 120 (2d Cir. 2004).......................................................................................................6

Martin v. Behr Dayton Thermal Prod. LLC,
  896 F.3d 405 (6th Cir. 2018) ...................................................................................................41

In re Nat’l Football League Players Concussion Injury Litig.,
    821 F.3d 410 (3d Cir. 2016).....................................................................................................25

In re Orthopedic Bone Screw Prod. Liab. Litig.,
    1995 WL 273597 (E.D. Pa. Feb. 22, 1995) .............................................................................27

Parker v. Bell Helicopter Co.,
   78 F.R.D. 507 (N.D. Tex. 1978) ..................................................................................11, 12, 36

In re Phenylpropanolamine (PPA) Prod. Liab. Litig.,
    208 F.R.D. 625 (W.D. Wash. 2002) ........................................................................................27

Pilgrim v. Universal Health Card, LLC,
    660 F.3d 943 (6th Cir. 2011) .......................................................................................11, 32, 33

Pipefitters Local 636 Ins. Fund v. Blue Cross Blue Shield of Mich.,
   654 F.3d 618 (6th Cir. 2011) ...................................................................................................40

In re Polyurethane Foam Antitrust Litig.,
    2012 WL 12868246 (N.D. Ohio Jan. 23, 2012).......................................................................15

In re Prempro,
    230 F.R.D. 555 (E.D. Ark. 2005).............................................................................................27




                                                                  v
 Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 6 of 60. PageID #: 119738



Reeb v. Ohio Dep’t of Rehab. & Correction,
   435 F.3d 639 (6th Cir. 2006) ...................................................................................................12

In re Rezulin Prod. Liab. Litig.,
    210 F.R.D. 61 (S.D.N.Y. 2002) ...............................................................................................27

Richardson v. Wells Fargo Bank, N.A.,
   839 F.3d 442 (5th Cir. 2016) ...................................................................................................42

Rutherford v. City of Cleveland,
   137 F.3d 905 (6th Cir. 1998) ...................................................................................................16

In re Saturn L-Series Timing Chain Prod. Liab. Litig.,
    2008 WL 4866604 (D. Neb. Nov. 7, 2008) .............................................................................27

Schlaud v. Snyder,
   785 F.3d 1119 (6th Cir. 2015) .................................................................................................16

Smith v. Bayer Corp.,
   564 U.S. 299 (2011) ...................................................................................................................5

Spokeo, Inc. v. Robins,
   136 S. Ct. 1540 (2016) ...............................................................................................................9

Sprague v. Gen. Motors Corp.,
   133 F.3d 388 (6th Cir. 1998) (en banc) .......................................................................28, 38, 40

State v. Purdue Pharma L.P.,
    2018 WL 4468439 (Alaska Super. Ct. July 12, 2018) .............................................................32

North Dakota ex rel. Stenehjem v. Purdue Pharma L.P.,
   2019 WL 2245743 (N.D. Dist. Ct. May 10, 2019) ..................................................................32

Streater v. Sarchione Chevrolet, Inc.,
    2019 WL 2903955 (N.D. Ohio July 5, 2019) ..........................................................................50

Tax Auth., Inc. v. Jackson Hewitt, Inc.,
   898 A.2d 512 (N.J. 2006).........................................................................................................26

Tyson Foods, Inc. v. Bouaphakaeo,
   136 S. Ct. 1036 (2016) .............................................................................................................33

Vassalle v. Midland Funding LLC,
   708 F.3d 747 (6th Cir. 2013) .......................................................................................16, 40, 42

Wal-Mart Stores, Inc. v. Dukes,
   564 U.S. 338 (2011) ......................................................................................................... passim




                                                                    vi
 Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 7 of 60. PageID #: 119739



In re Whirlpool Corp. Front-Loading Washer Prod. Liab. Litig.,
    722 F.3d 838 (6th Cir. 2013) .............................................................................................12, 36

Whitlock v. FSL Mgmt., LLC,
   843 F.3d 1084 (6th Cir. 2016) .................................................................................................15

Williams v. Duke Energy Corp.,
   2014 WL 12652315 (S.D. Ohio Mar. 13, 2014) ................................................................33, 36

Wotus v. GenCorp, Inc.,
   2003 WL 27382938 (N.D. Ohio Dec. 2, 2003) .......................................................................32

Yadlosky v. Grant Thorton, L.L.P.,
   197 F.R.D. 292 (E.D. Mich. 2000) ....................................................................................11, 36

Statutes

28 U.S.C. § 1407 ........................................................................................................................9, 27

Other Authorities

Francis E. McGovern & William B. Rubenstein, The Negotiation Class: A
   Cooperative Approach to Large Claim Class Actions (June 13, 2019) .......................19, 20, 42




                                                                     vii
    Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 8 of 60. PageID #: 119740




                                               INTRODUCTION

         Certain defendants (“defendants”)1 respectfully submit this memorandum in opposition to

plaintiffs’ Renewed and Amended Motion for Certification of Rule 23(b)(3) Cities/Counties

Negotiation Class (Dkt. No. 1820).2

         Although plaintiffs’ revised motion addresses a few of the obvious defects in their prior

proposal, at its core the proposal remains unchanged. Most of the fundamental defects in that

proposal remain (and in some instances have been exacerbated), while important new issues have

emerged.

         Rule 23 does not authorize the Court to certify a “negotiation” class, untethered to the

Court’s constitutionally granted jurisdiction to resolve particular lawsuits setting out concrete

disputes or controversies between specific parties. As defendants observed previously,

plaintiffs’ proposal is creative and could possibly be of interest to the United States Congress or

the Federal Rules Advisory Committee. But under both the clear language of Rule 23 and the

unambiguous interpretations of that language by the Supreme Court, the proposed class is not

eligible for certification.

         Even if a negotiation class were hypothetically permissible under Rule 23, plaintiffs’

amended motion would not provide a sufficient basis for certification of such a class. The

amended motion makes more effort than the original to address the requirements of Rule 23(a)

and 23(b)(3), but that effort still falls well short of what the rule mandates. For example, the

amended motion seeks to paper over some of the fundamental conflicts of interest that would

preclude the proposed class representatives and their counsel from being deemed adequate, but


1
 AmerisourceBergen Drug Corporation, Cardinal Health, Inc., CVS Rx Services, Inc. and CVS Indiana, L.L.C.,
Discount Drug Mart, Inc., McKesson Corporation, Prescription Supply Inc., Rite Aid of Maryland, Inc., d/b/a Mid-
Atlantic Customer Support Center, Walgreen Co. and Walgreen Eastern Co, and Walmart Inc.
2
  In this brief, items filed on the main docket of the MDL are cited as “Dkt. No. __,” without separate citation to the
case number (1:17-md-02804). Materials from other dockets in this MDL include the case number also.



                                                           1
 Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 9 of 60. PageID #: 119741




those conflicts are still very much present. Indeed, the conflict of interest between counties and

states that plaintiffs have sought to address is mirrored by an equally severe conflict between the

counties and other members of the putative class – the cities and towns within each county – that

is embedded in the proposal itself. And although plaintiffs offer new arguments on issues such

as predominance, they still offer no evidence on those subjects, and the record that does exist is

generally inconsistent with their arguments. This Court accordingly still lacks any meaningful

record on which to perform the “rigorous analysis” the Supreme Court requires. Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 350-51 (2011).

       Of equal practical concern to defendants are elements of plaintiffs’ proposal – such as a

highly complicated supermajority voting requirement that would almost certainly never be met –

which make it extremely unlikely that this approach could ever lead to a successful settlement.

And the novelty of this approach means that any settlement that was reached through this

mechanism would be subject to years of appeals. For these and other reasons, these defendants,

although respectful of the settlement process, would be unlikely to participate in settlement

discussions with this class as currently proposed. The diversion of party and judicial resources

away from more constructive efforts to resolve this litigation is counterproductive to the

objective of reaching a reasonable resolution.

       Defendants accordingly urge the Court to deny plaintiffs’ motion. In opposing the

motion, defendants do not mean to suggest that no settlement class could ever be approved in

this litigation based upon a showing that complies with the requirements of Rule 23. But the

pending motion does not come close to satisfying those requirements.




                                                 2
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 10 of 60. PageID #: 119742




                                            PLAINTIFFS’ MOTION

         The proposed class includes all counties, cities, towns, and similar entities in the United

States, regardless of where – or if – they have filed suit.3 It does not include states, state

agencies, Indian Tribes, or other persons or entities who have suits pending in this MDL and

whose participation – especially in the case of the states – would be essential to any resolution

providing global peace for defendants.

         Only one class is proposed, with no subclasses. Fifty-one class representatives are

identified. The overwhelming majority are large cities (such as Chicago and Los Angeles) or

populous counties in which such cities are located. Forty-eight of these entities are plaintiffs in

forty-seven different lawsuits pending in this MDL. Plaintiffs’ motion neglects to mention that

three of the proposed class representatives are not parties to any cases in this MDL.4

         Plaintiffs do not identify any particular case in which certification is sought; their motion

is captioned for “all cases” in this MDL. Nor does the motion seek certification of the class with

respect to class members’ claims against any particular defendants. Attached as Exhibit B to the

motion is a list of 88 entities that were sued in six of the MDL cases. As plaintiffs acknowledge,

however, this list identifies only a subset of the defendants who have been sued by putative class



3
  To be more precise, the class definition identifies the class as consisting of counties, cities, and similar entities “as
recognized by the United States Census Bureau” and “as listed on the Opioids Negotiation Class website.” Mem. at
15. The list posted on the website is not provided with plaintiffs’ motion. The reliance on a list that plaintiffs have
modified rather than the independent Census Bureau database apparently derives from the need to correct for certain
errors in the Census Bureau list. See Mem. at 2 n.3. At least some issues continue to exist, however. For example,
the Census Bureau apparently does not always distinguish between cities and counties in a manner consistent with
the structure contemplated by plaintiffs’ proposal. Defendants have not attempted to review this issue
comprehensively but have observed, as an example, that some cities in Fairfax County, Virginia, are not listed on
plaintiffs’ website among the municipalities in that county but instead appear on the drop-down menu for Virginia
counties. For reasons discussed in more detail below, whether a putative class member is identified as a “county” or
a “city” can make a huge difference in its treatment and potential for recovery under plaintiffs’ proposal.
4
  These three are the City of Norwalk, Connecticut, the City of Roanoke, Virginia, and the County of Rockland,
New York. Two of the these three have cases pending in other federal courts; those cases may at some point be
transferred to this MDL, but as of this writing that has not yet occurred. Norwalk is a plaintiff in a case pending in
state court.



                                                            3
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 11 of 60. PageID #: 119743




members; their motion apparently contemplates that the “negotiation class” would be certified to

negotiate with anyone who was interested in doing so.

         Plaintiffs now propose that two lawyers from firms on the Plaintiffs’ Executive

Committee (“PEC”) be appointed as “lead” class counsel. The motion and accompanying

declarations from these lawyers assert that they do not represent any states with claims in this

litigation. Four other lawyers, including corporation counsel for the cities of Chicago and New

York, are also proposed as class counsel. Significantly, however, nearly half of the proposed

class representatives are represented by lawyers who also represent states.5 All members of the

PEC, including lawyers who also represent states, are listed as signatories on the motion.

         The Memorandum in Support of the motion (“Mem.”) explicitly states that “[t]his is not

a Rule 23(e) motion for settlement class certification” and “[t]his is not a Rule 23(b)(3) motion

to certify a class for trial.” Mem. at 11. Instead, plaintiffs characterize their proposal as one to

“organize a class of similarly-situated cities and counties with a common interest in the best

possible settlements,” id. at 13, and to create a “voting trust to consider, in turn, prospective

comprehensive settlement of claims against specific defendants in this litigation.” Id. at 91.

Absent from the motion is any explanation for why a “voting trust” or other entity to perform

this function could not be organized without the certification of a Rule 23 “class.”

                                                  ARGUMENT

         Defendants do not submit this Opposition lightly. They are acutely aware of the benefits

that could accrue if a legally supportable mechanism were available to permit global settlements

in this litigation. But the proposal presented in plaintiffs’ motion, as currently framed, is not




5
  A list of the proposed class representatives, identifying the counsel representing them who defendants understand
also represent states, is provided in Exhibit 2. Defendants’ knowledge of the counsel relationships of the states is
limited, so this list may be incomplete.



                                                          4
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 12 of 60. PageID #: 119744




legally supportable. Given the immense complexity of this litigation and the limited resources

available to deal with it, defendants urge that the Court deny the motion.
       I.      Defendants Have a Fundamental Interest in This Motion.
       Defendants have a fundamental interest in ensuring that any certification of a class in this

litigation, and subsequent proceedings involving that class, comply with the law, including Rule

23. The proposed process is of practical value only if, at the end of the day, it generates a valid

and enforceable settlement. This in turn requires compliance with Rule 23 and other applicable

legal requirements. If such compliance cannot be assured, defendants will have no incentive to

negotiate a settlement with the class, as they will have no assurance that the release and

judgment granted in return for the settlement consideration they offer will be enforceable. See

Smith v. Bayer Corp., 564 U.S. 299, 315 (2011) (confirming that “a properly conducted class

action, with binding effect on nonparties, can come about in federal courts in just one way—

through the procedure set out in Rule 23”); see also Amchem Prod., Inc. v. Windsor, 521 U.S.

591, 622 (1997) (overturning global class settlement of asbestos claims based on failure to

comply with Rule 23).

       Even if, as plaintiffs assert, defendants would have the option of declining to negotiate

with the class, defendants would be materially harmed by an improper certification that diverted

the limited resources available to support and promote resolution of the litigation, whether

through settlement or otherwise, along a path that could not be relied upon to achieve meaningful

results. Moreover, the confusion that would be engendered by the proposed notice and

certification could jeopardize other, potentially more fruitful paths to resolution.

       Defendants also have a legitimate interest in ensuring that the Court does not make

findings – as Rule 23 requires before any certification can occur – that are inaccurate and that




                                                  5
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 13 of 60. PageID #: 119745




could be construed as binding in other contexts.6 Defendants understand and appreciate

plaintiffs’ attempt to address this concern by including language in their proposed order to

confirm the limited purpose of the certification and preclude use of the Court’s findings for other

purposes. See Proposed Order (Dkt. No. 1820-2) ¶¶ 14-15. But the fact remains that plaintiffs

are asking the Court, in the interests of expediency, to make findings under Rule 23 for which

plaintiffs have made no meaningful effort to establish a record – a fact that could be easily

misunderstood by another court. Even if such a ruling were proper – and it would not be – it

would threaten harm to defendants that could go well beyond the context of this motion.
         II.      Plaintiffs’ Proposal Violates Rule 23 and Constitutional Limits on the
                  Court’s Authority.
                  A.       Rule 23 Does Not Authorize Certification of a “Negotiation” Class.
         Plaintiffs’ motion is explicit in stating that the class they are seeking would be certified

neither for litigation purposes nor as a “settlement class” created for purposes of obtaining

judgment on an existing agreed-upon settlement. Mem. at 11. Plaintiffs further acknowledge

that such a class would be unprecedented. Nonetheless, plaintiffs suggest that such a class is

permissible because Rule 23 does not expressly forbid it. Id. at 4, 6. That is not how the

Supreme Court interprets and applies Rule 23.

         The Supreme Court has cautioned repeatedly that Rule 23 may not be stretched beyond

its clear terms. Observing that Rule 23 establishes a procedural mechanism – the class action –

that is itself a departure from the norm, Wal-Mart, 564 U.S. at 348, the Court has instructed that

“a mere negative inference does not in our view suffice to establish a disposition that has no

basis in [Rule 23]’s text, and that does obvious violence to the Rule’s structural features.” Id. at

363. See also Amchem, 521 U.S. at 620 (district courts are bound by Rule 23 as written and may

not adjust it through “judicial inventiveness”); Kern v. Siemens Corp., 393 F.3d 120, 128 (2d Cir.

6
 Defendants observe in this regard that the Court has just established a schedule for full merits class certification
briefing in certain other cases. See Dkt. No. 1829. Defendants expect to vigorously oppose those motions.



                                                           6
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 14 of 60. PageID #: 119746




2004) (court could not invoke its “equitable powers” to certify a class beyond the bounds of what

is explicitly authorized under Rule 23, as “Rule 23 offers the exclusive route to forming a class

action”).

       Plaintiffs’ motion seeks to use Rule 23 to create an organization – something akin to the

National League of Cities (see Mem. at 17) – that would facilitate agreements among class

members and pursue negotiations on their behalf with defendants, as well as with the states that

are not part of this MDL. That is not authorized under Rule 23. The Rule authorizes the

certification of classes for purposes of pursuing standard judicial activity – the litigation of

claims – with a carefully delineated provision allowing judgment to be entered on class

settlements. These activities stem from the courts’ Article III powers, which are limited to the

adjudication of concrete cases and controversies ending in entry of a judgment. Neither Article

III nor Rule 23 provides a generalized authorization for courts to create organizations to pursue

other activities in the interests of their members – including the negotiation of contracts.

       To be sure, Rule 23 does authorize certification of a class for purposes of entering

judgment on a class settlement. Rule 23(c)(2)(B) states: “For any class certified under Rule

23(b)(3) – or upon ordering notice under Rule 23(e)(1) to a class proposed to be certified for

purposes of settlement under Rule 23(b)(3) – the court must direct to class members the best

notice that is practicable under the circumstances.” (Emphasis added.) Similarly, Rule 23(e)

states: “The claims, issues, or defenses of a certified class – or a class proposed to be certified

for purposes of settlement – may be settled, voluntarily dismissed, or compromised only with the

court’s approval.” (Emphasis added.) However, certification “for purposes of settlement” is

authorized only if there is a duly negotiated settlement. See Fed. R. Civ. P. 23(e). Indeed, Rule




                                                  7
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 15 of 60. PageID #: 119747




23(e) requires a court to conduct a preliminary evaluation of the settlement terms before it may

authorize issuance of class notice. See Fed. R. Civ. P. 23(e)(B)(i).7

         Thus, a court approving a class settlement under Rule 23 is engaging in the judicial

function of entering a judgment of approval on a class settlement, and a class is certified for the

purpose of enabling that judicial function to be performed. Certifying a class solely for purposes

of negotiations, with no concrete judicial function to be performed, is fundamentally different.8

         Plaintiffs suggest (Mem. at 18) that their proposal may properly be analogized to Section

524(g) of the Bankruptcy Code, which allows a debtor facing asbestos claims to establish a trust,

to which the bankruptcy court may order all asbestos claims to be directed if the terms of the

debtor’s reorganization are approved by a super-majority of claimants. 11 U.S.C. § 524(g); see

In re Combustion Eng’g, Inc., 391 F.3d 190, 201 n.4 (3d Cir. 2005). Plaintiffs argue that “[i]t

would be bizarre to leave the powers to prepackage a voting resolution of a complicated dispute

in the hands of an Article I tribunal, but not the Article III tribunal.” Mem. at 18. Whether

“bizarre” or not, that is what Congress chose to do. Similarly, plaintiffs’ assertion that it would

be “second nature” to take a similar approach if opioid cases were resolved in a bankruptcy court

(id.) ignores the fact that Section 524(g) applies only to asbestos claims.9

7
  Plaintiffs’ original motion asked the Court to give “preliminary” approval to the proposed negotiation class and
authorize class notice before making its final certification decision. This process is authorized only for settlement
classes certified under Rule 23(e). Apparently conceding this error, plaintiffs now ask the Court to follow the
standard process of deciding class certification first and only then authorizing class notice to issue.
8
  Observing that at one time the certification of settlement classes was considered a “judicial innovation,” plaintiffs
suggest that precedent supports a further expansion to encompass negotiation classes. Mem. at 6 n.6. This is a false
analogy. Regardless of whether there was reason to question the authority for settlement classes in prior versions of
Rule 23 (settlement classes are explicitly authorized by the current version of the rule), they have always had the
function of facilitating the entry of judgment by a court on a concrete case or controversy between specifically
defined parties. And the Supreme Court has in recent years repeatedly warned that new innovations that go beyond
the express scope of Rule 23 are prohibited. Wal-Mart, 564 U.S. at 363; Amchem, 521 U.S. at 620.
9
  Plaintiffs’ original motion also suggested that “issue” certification under Rule 23(c)(4) might authorize the Court
to certify a class for negotiation purposes. This argument does not withstand close scrutiny and has now been
relegated to a short footnote in their amended motion. See Mem. at 91 n.46. Rule 23(c)(4) allows “an action [to] be
brought or maintained as a class action with respect to particular issues.” The proposal here does not involve
bringing or maintaining an “action” – a civil action to be litigated. Cf. Fed. R. Civ. P. 2 (“There is one form of
action – the civil action.”). Nor is settlement a substantive “issue” contested by the parties. The Sixth Circuit has


                                                           8
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 16 of 60. PageID #: 119748




        In short, Rule 23 does not authorize certification of a “negotiation” class.
                 B.       Rule 23 Does Not Authorize Certification of a Class That is
                          Untethered to a Specific Lawsuit With Defined Parties.
        There is another fundamental defect in plaintiffs’ class certification proposal: It is not

tied to any specific lawsuit with defined parties. Rather, the motion is filed with a caption saying

that it relates to “all cases” in this MDL. It identifies as proposed class representatives entities

that are plaintiffs in dozens of separate cases, but the motion is not brought in the specific cases

in which those entities are plaintiffs. Indeed, as far as defendants have been able to determine

three of the proposed class representatives are not parties in any case in this MDL – they have no

claims pending within the jurisdiction of this Court against anyone. Nor is plaintiffs’ motion

directed at “negotiation” of claims against any specific group of defendants.10

        Nothing in either Rule 23 or the MDL statute authorizes an MDL court to certify a free-

floating “MDL class.” Any such authority would be contrary to Article III of the Constitution,

which restricts the jurisdiction of the federal courts to concrete cases and controversies. See

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). An MDL is not itself a “civil action”; it is

a procedural device for the management of civil actions; the latter, not the MDL itself, embody

the cases and controversies on which the Court’s jurisdiction is based and that, under Rule 23,

may be certified to proceed, not merely as “actions,” but as “class actions.”11 Here the proposed



indicated that Rule 23(c)(4) certification is to be used only for trial purposes. See Baatz v. Columbia Gas
Transmission, LLC, 814 F.3d 785, 792 (6th Cir. 2016) (noting that Rule 23(c)(4) is used for “bifurcating the
proceedings to allow class litigation as to liability while leaving damages for individual determinations”).
10
  Exhibit B to plaintiffs’ motion lists 88 defendants who have been sued in six of the MDL cases (including some
brought by plaintiffs who are not proposed class representatives). As plaintiffs readily acknowledge, numerous
other defendants, not listed in Exhibit B, have been sued by the proposed class representatives and other putative
class members. Conversely, several of the defendants listed on Exhibit B have not been sued by any of the proposed
class representatives.
11
  See 28 U.S.C. § 1407(a) (“When civil actions involving one or more common questions of fact are pending in
different districts, such actions may be transferred to any district for coordinated or consolidated pretrial
proceedings”; “[e]ach action so transferred shall be remanded by the panel at or before the conclusion of such
pretrial proceedings….”) (emphases added); cf. In re Guidant Corp. Implantable Defibrillators Prod. Liab. Litig.,
489 F. Supp. 2d 932, 936 (D. Minn. 2007) (“The transfer under § 1407, even after the filing of an amended


                                                         9
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 17 of 60. PageID #: 119749




class is not linked to any “action” by any specific plaintiffs against any specific defendants

asserting any specific claims.

         Nor does Rule 23 authorize a court to certify a single class for multiple cases at once,

including cases in which no class representative is even a party. To the contrary, one of the

fundamental qualifications for any class is that it be represented by someone who is both a

plaintiff in the case and a class member. Cf. East Texas Motor Freight Sys. Inc. v. Rodriguez,

431 U.S. 395, 403-04 (1977) (proposed class could not be certified because plaintiffs were not

class members); Gawry v. Countrywide Home Loans, Inc., 640 F. Supp. 2d 942, 950 (N.D. Ohio

2009) (Polster, J.) (same), aff’d, 395 F. App’x 152 (6th Cir. 2010). Although the motion seeks

certification of a class in “all cases” in this MDL, plaintiffs have not proposed class

representatives from “all cases.” Nor could they do so, as many cases in this MDL were brought

by claimants (e.g., Indian Tribes) who would not even be class members.

         It should go without saying that a class may not be certified to be represented by a party

who is not a plaintiff in any case pending before the Court. Yet plaintiffs have proposed three

class representatives who are not parties to any case before this Court. Plaintiffs have,

unsurprisingly, cited no authority for the proposition that a non-party can be appointed as a class

representative in a federal action.

         Plaintiffs could theoretically have addressed these issues by filing this motion in a

specific case in the MDL, amending the complaint in that case to include all of the proposed

class representatives as plaintiffs.12 But they elected not to do so – presumably because those

plaintiffs want to be able to continue to litigate their original suits. They cannot have it both

complaint, is only a change in courtrooms. Consolidation of a master complaint is merely a procedural device
designed to promote judicial economy, and, as such, it does not affect the rights of the parties in separate suits.”).
12
  This is the standard practice when a global settlement is proposed to address claims pending in multiple different
suits. See, e.g., Amchem, 521 U.S. at 601-02 (describing process followed in global asbestos settlement); see also
Manual for Complex Litigation (Fourth) § 22.36 (2004) (noting common practice in MDL litigation of filing a
“consolidated amended class action complaint”).



                                                           10
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 18 of 60. PageID #: 119750




ways. A class may only be certified in a specific civil action that presents a concrete case or

controversy in which the proposed class representatives are asserting claims against the

defendants.

       Finally, it is clear that plaintiffs have not thought through a further practical reason why

their untethered class would be valueless: The purpose of this class, they say, would be to

negotiate settlements that would then be submitted to the Court for approval under Rule 23(e).

But the end-point of judicial approval of any class settlement is the entry of judgment in the case

in which the class has been certified; it is that judgment that finalizes the settlement and makes it

enforceable. Here there is no such case and, therefore, there could be no such judgment.
       III.    Plaintiffs Have Failed to Demonstrate That the Substantive Requirements of
               Rule 23 Are Satisfied.
       The Supreme Court has made clear that, to certify a class for any purpose, each

requirement of Rule 23(a) and of the pertinent subpart of Rule 23(b) – in this instance, Rule

23(b)(3) – must be satisfied. See Amchem, 521 U.S. at 622; see also In re Dry Max Pampers

Litig., 724 F.3d 713, 721 (6th Cir. 2013). Plaintiffs do not dispute this.

       Class certification is only appropriate where the district court is satisfied, after

conducting a “rigorous analysis,” that the moving party has “affirmatively demonstrate[d] his

compliance with the Rule” by “prov[ing] that there are in fact sufficiently numerous parties,

common questions of law or fact, etc.” Wal-Mart, 564 U.S. at 350-51; accord Pilgrim v.

Universal Health Card, LLC, 660 F.3d 943, 949 (6th Cir. 2011).

       Where, as here, the claims involve multiple defendants, the rigorous analysis required

under Rule 23 must be performed as to each defendant. Yadlosky v. Grant Thorton, L.L.P., 197

F.R.D. 292, 302 (E.D. Mich. 2000); Parker v. Bell Helicopter Co., 78 F.R.D. 507, 510 (N.D.

Tex. 1978). A finding that all elements of the class certification test are satisfied as to the claims

of the putative class against one defendant does not justify certification as to all defendants.



                                                 11
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 19 of 60. PageID #: 119751




Indeed, it is not uncommon for a court to deny certification on claims against some defendants

even when the pertinent Rule 23 test is satisfied as to the claims against others. See, e.g., Parker,

78 F.R.D. at 510.

         Importantly, Rule 23 “does not set forth a mere pleading standard.” Wal-Mart, 564 U.S.

at 350. The “rigorous analysis” that the Supreme Court mandates requires examination of

specific facts and evidence necessary to show that each and every required element of Rule 23 is

satisfied. See In re Whirlpool Corp. Front-Loading Washer Prod. Liab. Litig., 722 F.3d 838,

851 (6th Cir. 2013) (rigorous analysis will ordinarily require class certification to be “predicated

on evidence”); Reeb v. Ohio Dep’t of Rehab. & Correction, 435 F.3d 639, 644 (6th Cir. 2006)

(finding record insufficient for the district court to have conducted the required analysis);

Harding v. Jacoby & Meyers, LLP, 2017 WL 4922010, at *4 (D.N.J. Oct. 30, 2017) (“Plaintiffs

must show that the putative class meets the requirements through evidentiary proof.”).

Following these dictates, a class certification motion submitted in a complex case is typically

supported by detailed declarations, including expert analysis and other evidence. See, e.g., In re

Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 312-14 (3d Cir. 2009) (summarizing

evidence). Nothing like that has been presented here. Class certification is also typically

preceded by a period of discovery, including discovery from the proposed class representatives.

Except for the two Track 1 plaintiffs, there has been no discovery from any of the proposed class

representatives here. In sharp contrast to the norm, the entirety of the record about each of the

proposed class representatives is a single paragraph of description in plaintiffs’ brief, with no

verifying evidence.13

13
  Plaintiffs’ failure to disclose that three of the proposed class representatives do not even have cases in this MDL –
clearly a material fact – illustrates the danger of granting their motion without an appropriate record that has been
tested in discovery. Here, discovery on class representatives would have provided an appropriate basis to examine
the variations in (among other things) their claims, the impact of opioids on their respective jurisdictions, and the
relief they seek. It would also have provided an opportunity to probe the significant conflict-of-interest issues
addressed in Section III.B below. As discussed there, even the limited record that exists demonstrates that such
conflicts preclude any finding that the proposed class representatives and their counsel can adequately represent the


                                                          12
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 20 of 60. PageID #: 119752




         Although the 99-page memorandum in support of the amended motion offers more

discussion of the Rule 23 requirements than did its 68-page predecessor, plaintiffs have still

presented virtually no evidence that the required elements of Rule 23 are satisfied. See Chudner

v. Transunion Interactive, Inc., 2010 WL 5662966, at *1 n.1 (D. Del. Dec. 15, 2010) (denying

certification where “Plaintiff … has provided zero evidence” to show satisfaction of Rule 23).

The only declarations supplied with the motion are from the lawyers who are proposed as class

counsel, and they address only those lawyers’ qualifications for that role. In short, although the

new brief is longer and offers more argument about the Rule 23 factors, the treatment of those

issues is ultimately still perfunctory. Numerosity is self-evident here, but satisfaction of the

remaining elements of Rule 23 is not evident at all. And plaintiffs’ newly extended discussion of

those issues creates more new questions than it answers.
                  A.       The Fact That the Class is Proposed for Purposes of Pursuing
                           Settlement Negotiations Does Not Excuse Plaintiffs from Their
                           Obligation to Demonstrate Full Compliance With Rule 23(a) and Rule
                           23(b)(3).
         Plaintiffs disavow in their motion any intention of short-circuiting the test for class

certification established under Rule 23(a) and 23(b)(3). Mem. at 6, 72. Yet as discussed in the

following sections, the specific arguments they present on several factors try to do exactly that.

It is therefore useful to begin with that question.

         The Supreme Court has confirmed that Rule 23 must be satisfied fully regardless of the

purpose for which certification is sought. In Amchem, the Supreme Court rejected the suggestion

that the requirements of Rule 23 are relaxed when certification is sought solely for purposes of

approving a class settlement. 521 U.S. at 619-20. Amchem involved a class certified for

purposes of approving the settlement of asbestos claims; the class included both persons who had



class. But should the Court have any doubt on that subject (or other factual issues it must resolve in evaluating this
motion), it should permit the record to be appropriately developed through discovery and/or an evidentiary hearing.



                                                          13
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 21 of 60. PageID #: 119753




filed suit claiming injury from asbestos exposure and persons who had been exposed to asbestos

but had not filed suit. The Supreme Court held that while the presence of a settlement was

“relevant” to class certification – particularly insofar as a settlement may require enhanced

scrutiny on the issue of adequacy of representation – it did not override the requirements of Rule

23. Id. at 619-22.

       The Supreme Court emphasized that, with one modest exception, the requirements of

Rule 23 must always be analyzed with reference to whether the proposed class could be certified

for purposes of litigating the class’s claims, even if certification is requested only for purposes of

approving a settlement. Id. at 619-20. In a discussion that is highly relevant here, the Court

stated that the predominance inquiry could not focus on the “benefits asbestos-exposed persons

might gain from the establishment of a grand-scale compensation scheme.” Id. at 622. Such

benefits were simply “not pertinent” to predominance, as that “inquiry trains on the legal or

factual questions that qualify each class member’s case as a genuine controversy, questions that

preexist any settlement.” Id. at 623. In other words, the predominance inquiry must focus on the

issues involved in the underlying claims, not on the common benefits realized by class members

from the resolution of those claims in a settlement.

       Notably, Amchem confirmed that mass tort claims, even if “arising from a common cause

or disaster[,] … are ‘ordinarily not appropriate’ for class treatment.” Id. at 625 (quoting Fed. R.

Civ. P. 23 advisory committee’s note to 1966 amendment). Such cases are “likely to present

‘significant questions, not only of damages but of liability and defenses of liability, affecting

individuals in different ways.’” Id. (alteration and citation omitted).

       Applying Rule 23 to the class in Amchem, the Supreme Court held that the requirements

of Rule 23(b)(3) – as well as the adequacy of representation requirement of Rule 23(a) – were

not satisfied. The court held, for example, that predominance is lacking where the circumstances




                                                 14
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 22 of 60. PageID #: 119754




of exposure and resulting harms vary significantly across the class. Id. at 624. Observing that

“[d]ifferences in state law … compound these disparities,” the Supreme Court refused to endorse

certification of a settlement class “as sprawling as this one.” Id.14

        The Sixth Circuit reads Amchem as “stand[ing] for the principle that the ‘dominant

concerns of Rule 23(a) and (b) persist when settlement, rather than trial, is proposed.’” Whitlock

v. FSL Mgmt., LLC, 843 F.3d 1084, 1090 (6th Cir. 2016) (quoting Amchem, 521 U.S. at 619-21).

Indeed, as plaintiffs’ motion acknowledges (Mem. at 67), adequacy of representation is

ordinarily “scrutinized more closely, not less, in cases involving a settlement class.” In re Dry

Max, 724 F.3d at 721; see also In re Polyurethane Foam Antitrust Litig., 2012 WL 12868246, at

*2 (N.D. Ohio Jan. 23, 2012) (“in the settlement context, courts must pay undiluted, even

heightened, attention to class certification requirements”). There is no authority – and plaintiffs

certainly cite none – suggesting that a more relaxed standard would apply where certification is

sought for neither trial nor approval of a settlement.
                 B.       Conflicts Within the Class and for Class Counsel Preclude a Finding
                          of Adequacy of Representation.
        Rule 23(a) permits certification only if the Court is able to find that “the representative

parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4).

This is the one element of the certification test on which plaintiffs implicitly acknowledge that

their original proposal was deficient, and they have amended it in an effort to address some of

the problems defendants identified in their original submission. But it remains abundantly clear

that this element of Rule 23(a) is not satisfied here.

        A number of factors are considered in evaluating adequacy of representation, but the

most important is usually the existence of a conflict of interest among class members and/or their


14
  The Supreme Court did hold that a district court “[c]onfronted with a request for settlement-only class
certification … need not inquire whether the case, if tried, would present intractable management problems,” a
factor in the evaluation of superiority. Id. at 620. But no relaxation is permitted for other factors.



                                                        15
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 23 of 60. PageID #: 119755




counsel. See Amchem, 521 U.S. at 627 (adequacy prong of Rule 23(a) not satisfied when

interests of class members were not aligned); see also Rutherford v. City of Cleveland, 137 F.3d

905, 909 (6th Cir. 1998) (adequacy inquiry serves to uncover conflicts of interest between the

plaintiffs and the class they seek to represent); Vassalle v. Midland Funding LLC, 708 F.3d 747,

757 (6th Cir. 2013) (reversing adequacy determination due to conflict among class members);

Schlaud v. Snyder, 785 F.3d 1119, 1126 (6th Cir. 2015) (adequacy not satisfied due to conflict

between class members).

        Here, there are not only multiple conflicts of interest within this class, but also conflicts

of interest between class members and other clients of the lawyers proposed as class counsel.

The discussion below begins by addressing conflict issues plaintiffs have at least attempted to

remedy in their amended motion – conflicts of interest arising from counsel’s representation of

other plaintiffs in this litigation, including the states, whose interests are adverse to those of the

class. It then discusses several other conflict issues that the amended motion does not attempt to

address, including an acute conflict of interest between the county and city/township class

members that is inherent in plaintiffs’ proposed allocation scheme.
                        1.      The Conflict of Interest Arising from Counsel’s Representation
                                of Non-Class Plaintiffs, Including the States, Remains a
                                Barrier to Certification.
        Plaintiffs’ original motion proposed that the members of the PEC should be appointed as

class counsel. In response, defendants pointed out the disqualifying conflict of interest arising

from the fact that several PEC members also represent other non-class members in opioid

litigation. This was particularly acute with respect to PEC members who represent states, given

plaintiffs’ concession that any global settlement designed to bring “peace” to any defendant will

not be possible unless the states are included, and that this will require additional negotiation




                                                  16
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 24 of 60. PageID #: 119756




between class counsel and the states. There is a clear conflict of interest if counsel represent

parties on both sides of that table.15

         Although plaintiffs have made a superficial revision to their proposal in an apparent

effort to address this issue, the underlying problem still remains. Plaintiffs now propose

appointment of two “Co-Lead Class Counsel,” Jayne Conroy and Christopher Seeger, whose

firms are members of the PEC, and four additional lawyers to associate with them as “Class

Counsel.” Two of the latter are corporation counsel for New York and Chicago, whose capacity

to serve in this role is open to question for other reasons.16 Ms. Conroy and Mr. Seeger have

provided declarations confirming that their law firms (unlike others on the PEC) do not represent

any states in the opioid litigation.17

         Taking at face value the representation that Ms. Conroy’s and Mr. Seeger’s firms do not

represent states in opioid litigation, the conflict problem is hardly put to rest. Almost half of the

proposed class representatives are still represented in this litigation by PEC members who do

also represent states. (See Exhibit 2.) For example, lead counsel for Summit County (as well as

at least two other proposed class representatives) has been, and remains, Motley Rice, which also

represents multiple states. Baron & Budd represents eight of the proposed class representatives

and at least four states. The State of Maryland is represented by the Robbins Geller and Lieff

15
   The conflict of interest presented by this situation was confirmed when, shortly before the hearing on plaintiffs’
original motion, more than two dozen states joined in letters to the Court strenuously opposing the motion. See Dkt.
Nos. 1726, 1727. That motion had been signed by PEC members who represent some of the states that opposed it.
16
   The New York City Corporation Counsel does not appear to represent any of the proposed class representatives.
Nor does he represent anyone in this MDL – as indicated in his declaration, the City of New York is suing in state
court. See Carter Dec. ¶ 8. The City of Chicago is an MDL litigant and a proposed class representative, but no
showing has been made that its corporate counsel can represent the class. Class counsel are required to serve as
counsel, not just to their own clients, but to the class as a whole. Unlike lawyers in private practice, corporation
counsel who are employees of their cities are typically not authorized to represent anyone else. This issue is not
addressed in plaintiffs’ motion or the supporting declarations of either of these lawyers.
17
  Plaintiffs’ brief asserts that these firms do not represent any plaintiffs in opioid litigation who are not class
members. Mem. at 69. However, although Mr. Seeger’s declaration makes such a representation, Ms. Conroy’s
does not and apparently could not. Her firm represents other plaintiffs, including Feather River Tribal Health, Inc.,
and Riverside-San Bernardino County Indian Health, Inc., which are tribal government entities and excluded from
the proposed class. See Case Nos. 1:19-op-45334; 1:19-op-45025.



                                                         17
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 25 of 60. PageID #: 119757




Cabraser firms, which between them appear on the complaints at least eleven of the proposed

class representatives.

       Plaintiffs thus appear to be suggesting that a class representative may be represented by

one lawyer for purposes of its responsibilities as class representative and by different counsel –

who (plaintiffs now implicitly concede) are affirmatively disqualified from acting as class

counsel – for all other purposes. Plaintiffs have offered no authority supporting this remarkable

proposition, and defendants are aware of none. To the contrary, it flies in the face of the very

definition of the role of an adequate class representative, which is to serve with undivided loyalty

to the class. A class representative who is represented by counsel whose own loyalties are

divided is by definition unable to fill the class representative role. See Culver v. City of

Milwaukee, 277 F.3d 908, 913 (7th Cir. 2002) (holding that adequacy evaluation must consider

both the class representative and its counsel, as “it is counsel for the class representative … who

direct and manage” its actions in the litigation).

       The fact that plaintiffs’ new class counsel proposal is no more than a fig leaf is confirmed

by the fact that their motion suggests no change be made in the Court’s prior order appointing a

Settlement Committee for plaintiffs. See Mem. at 52 (citing Dkt. No. 118). The lawyers

appointed in that role include many of the same lawyers who, by reason of their representation of

states and other non-class plaintiffs, have been withdrawn as proposed class counsel. To be sure,

the activities of this Settlement Committee extend beyond whatever settlement discussions, if

any, may occur between the proposed class and any defendant. But there can be no serious

question that those lawyers expect to play a significant role in any such class settlement

discussions, no matter which lawyers are formally appointed to which roles.

       In short, the conflict of interest between the proposed class and the non-class clients of

the lawyers who represent proposed class representatives remains as a bar to class certification.




                                                 18
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 26 of 60. PageID #: 119758



                       2.      Plaintiffs’ Proposal Presents an Irreconcilable Conflict of
                               Interest Between the Counties and Other Putative Class
                               Members.
       Plaintiffs’ revised proposal does not attempt to address another fundamental conflict of

interest for class representatives and their counsel that arises from the structure of the proposal

itself. The much-vaunted foundation of plaintiffs’ proposal is that it fixes in advance the share of

each class member in any settlement. The amended motion makes clear, however, that the

allocation it proposes to establish would be no more than partial. The proposal would fix the

allocation of future settlements only among counties. The amounts that are to be then allocated

to the towns, cities, and villages within each county are left to future negotiation and, if

necessary, resolution by the Court. See Mem. at 50-51, 60-61. Plaintiffs’ motion describes two

possible approaches that could be used to make this allocation (one of which was apparently

applied to yield the predictive figures for cities and towns in their online tool). But neither of

these methodologies would be mandatory, and the Court (acting in the first instance through a

Special Master) could entertain a different approach. Id. at 60.

       Because it offers no fixed metric for allocation of settlement proceeds beyond a partial

allocation to counties, plaintiffs’ proposal departs fundamentally from the negotiation class

concept embodied in the draft article analyzing “the permissibility of the negotiation class

approach” cited in their brief. Mem. at 7 n.7 (citing Francis E. McGovern & William B.

Rubenstein, The Negotiation Class: A Cooperative Approach to Large Claim Class Actions

(June 13, 2019) (“McGovern & Rubenstein”)). As described in that article, “Stage 1” critically

requires that “[p]rior to any motion for class certification, the putative class members jointly

generate a metric that will govern the distribution of a lump sum settlement among themselves.”




                                                  19
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 27 of 60. PageID #: 119759




McGovern & Rubenstein at 20. That has not been accomplished here; no fixed “metric” has

been established for the majority of the class.18

         Regardless of whether the allocation of any recovery between the counties, on the one

hand, and the cities and towns, on the other, is resolved through negotiation or through litigation

before a Special Master, there is a clear conflict of interest, and once again class counsel – who

would have an equal duty to all class members – would be representing parties on both sides and

thus unable to represent them with undivided loyalties. This conflict could easily manifest itself

before any settlement is concluded, as one can readily anticipate some municipalities demanding

allocation concessions from their counties (or vice versa) as a quid pro quo for their votes in

support of any final deal. Thus, counsel who are supposed to be negotiating a settlement with a

defendant would at the same time be contending with class members they are supposed to be

representing but who have to negotiate among themselves.

         The fundamental conflict of interest that is inherent in this proposal will begin to arise

from the outset, as class members are required to decide whether or not to opt out of the class.

One of the unaddressed anomalies of the proposal is that if a county chooses to opt out of the

class, the cities and towns within that county will not be able to share in any settlement, as there

will be no allocation to that county from which their distributions would otherwise come. This

could lead to a host of undesirable outcomes, including unfavorable advance sharing agreements

extracted by counties from their constituent municipalities in return for their agreement not to opt

out. Alternatively, some municipal class members could unwittingly find themselves bound by a

settlement and release with no right to a distribution. Counsel who, as class counsel, would

18
   The McGovern & Rubenstein draft article goes on to warn that “[a]t the class certification stage, the movants will
need to convince the court that the class is adequately represented,” and that if lawyers involved in negotiation of
any allocation “metric” are put forward as class counsel (and/or their clients as class representatives), “a court will
likely review the preceding allocation negotiation in assessing their present (and future) adequacy.” Id. at 22.
Plaintiffs have presented no evidence that would permit such a review here; their motion offers only vague general
references to consultations among the PEC and its retained experts and “meetings” with unidentified class members.
Mem. at 49.



                                                          20
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 28 of 60. PageID #: 119760




represent both a county and the cities and towns within that county would be hopelessly

conflicted in advising on these issues.

         Given this critical feature of plaintiffs’ proposal and the conflicts it inherently creates, the

Court could not responsibly find that the adequacy prong of Rule 23(a) is satisfied.

                           3.       There Are Significant Additional Conflicts of Interest That
                                    Independently Preclude Certification of the Proposed Class.
         Even leaving aside the issues discussed above, conflicts of interest abound within the

proposed class. For example, class members who are overwhelmingly focused on the pursuit of

monetary recovery for past economic injuries will have interests adverse to those that have not

incurred such costs and instead seek a forward-looking preventative remedy. Plaintiffs’ motion

offers no discussion of non-monetary recovery, but many jurisdictions may wish to focus

primarily on non-monetary measures to prevent potential future harm, and they may be

uninterested in trade-offs that favor a recovery of short-term monetary relief that benefits others

significantly but may offer them little or nothing.19

         Based on plaintiffs’ description of the proposed class representatives (for which, as with

everything else, they have offered nothing more than unsupported representations in a brief), it

appears that most, if not all, will be primarily focused on monetary relief for past damages. But

there are thousands of cities, towns, and counties across the country that have not brought

lawsuits at all, notwithstanding extensive efforts by plaintiffs’ counsel to encourage them to do

so. And a review of the “Allocation Map” tool on plaintiffs’ website (referred to in their motion

19
  This dispute was recently illustrated for the Court when a group of public health organizations filed an amicus
brief urging the Court to ensure that any settlement funds be used for forward-looking programs focused on
addiction treatment and prevention. See Dkt. No. 1607-1. The City of St. Louis, which would be a member of the
proposed negotiation class, sharply responded that local governments should be free to use funds realized from a
settlement “to compensate the plaintiffs for the past fiscal impact of defendants’ conduct, which caused diversion of
public resources to address the results of that conduct.” Dkt. No. 1623 at 3. As examples, the City pointed out that
“a dollar spent in the past on treatment services due to defendants’ conduct was a dollar not spent on other pressing
need such as infrastructure, pollution control, suppression of violent crime, and the like.” Id. In other words, class
members like St. Louis are focused on obtaining settlement funds to be used for general purposes, while other class
members will be more focused on preventative remedies.



                                                         21
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 29 of 60. PageID #: 119761




as an “Allocation Lookup Tool”) confirms that there is likely good reason for this. As discussed

further in Section VI below, although this tool is the cornerstone of plaintiffs’ notice proposal,

their motion is strikingly incomplete in its explanation of how the tool operates. Be that as it

may, if one takes at face value the results offered by the tool, one cannot avoid the conclusion

that the variation in this class is immense.

         It requires just a few minutes of exploration with plaintiffs’ website tool to confirm that,

at least according to the way the tool is programmed to predict allocations for purposes of

guiding opt-out decisions, many class members should expect to receive nothing, or almost

nothing, in the way of monetary recovery from even a substantial settlement. For example, for a

hypothetical billion dollar settlement, the tool predicts that hundreds of municipal class members

in Ohio alone would be allocated less than the $500 threshold below which no distribution would

be made. See Ex. 1, Dec. of Jessica Samuels ¶ 6; Mem. at 60-61 n.27. Many show a default

allocation of just a few dollars or even $1. Samuels Dec. ¶ 6.20 Ohio is not unusual in this

respect; one sees similar results from the tool for putative class members in other states. Id.

         This is not to suggest, of course, that the towns facing such allocations would receive no

value from a global settlement. The point is simply that their priorities will not be the same as

that of a large city or county that expects to receive a substantial monetary settlement. A town

that, according to the allocation tool, has incurred past opioid-related expenditures so negligible

that it can expect to receive little or no monetary distribution from a settlement will be far more

interested in non-monetary relief that offers it a genuine benefit.

         Plaintiffs’ motion seeks to dismiss any concerns about intra-class conflicts by asserting

that a fixed formula for the allocation of any monetary recovery among class members would be


20
  Naturally, if a settlement netted more than $1 billion, the projected allocations to these entities would increase.
But for a town that is projected to receive only $1 from a billion dollar settlement, the recovery expected from a
settlement 100 times as large would still be only $100.



                                                           22
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 30 of 60. PageID #: 119762




fully baked into the class certification. As discussed above, this is not true. But even if it were,

that would not eliminate the problem of intra-class conflict, as plaintiffs’ proposed formula

would not address any of the non-monetary relief that many plaintiffs are seeking and to which

different class members may assign different levels of priority. Different class members would

also have different interests in the prioritization of settlement discussions with different

defendants. A class member with no claim against a particular defendant will not wish resources

to be devoted to settlement discussions with that defendant; another class member whose claims

focus heavily on that defendant will wish it to be an early target.21
                           4.       The “Participatory” Features of Plaintiffs’ Proposal Do Not
                                    Permit Conflicts of Interest to be Ignored.
         The Court cannot properly accept plaintiffs’ invitation to rely on the proposed voting

mechanism as a basis for ignoring the numerous stark conflicts of interest within the proposed

class. See Mem. at 70 (arguing that “there is no risk of class representatives failing to represent

the interests of passive, absent class members” because the proposed voting mechanism would

make this “the ultimate ‘participatory class action’”). The requirements of Rule 23(a) –

including adequacy of representation – are mandatory. The Court is not authorized to waive any

element of Rule 23 by inserting a different protective measure in its place. Authority to do that

rests solely with the Supreme Court, in amending the rule, or the United States Congress. As the

Supreme Court has cautioned:



21
   Even the larger defendants do not do business uniformly nationwide. Distribution to many locations, for example,
is attributable overwhelmingly to only a few distributors, with one or more of the “national” distributors often being
entirely absent. Similarly, the geographic distribution of the national chain pharmacies is not uniform. Plaintiffs do
not appear to have included in their proposal, including their allocation methodology, any mechanism for taking into
account the fact that many class members could have no conceivable claim against some settling defendants. For
example, if there were a settlement with a small distributor operating only in the Northeast, a county in Alaska
would have no conceivable claim against that defendant; yet that county would still be allocated a share of the
settlement paid by that distributor, based on the volume of opioids distributed in the county by different distributors.
The court cannot certify a class that contemplates payments to class members who would have lacked standing to
sue the settling defendant. See In re Asacol Antitrust Litig., 907 F.3d 42, 52 (1st Cir. 2018) (certification cannot
occur without “a mechanism for distinguishing the injured from the uninjured class members”) (citation omitted).



                                                          23
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 31 of 60. PageID #: 119763



         [C]ourts must be mindful that the Rule as now composed sets the requirements they
         are bound to enforce. Federal Rules take effect after an extensive deliberative
         process involving many reviewers: a Rules Advisory Committee, public
         commenters, the Judicial Conference, this Court, the Congress. See 28 U.S.C.
         §§ 2073, 2074. The text of a rule thus proposed and reviewed limits judicial
         inventiveness. Courts are not free to amend a rule outside the process Congress
         ordered, a process properly tuned to the instruction that rules of procedure “shall
         not abridge … any substantive right.” § 2072(b).
Amchem, 521 U.S. at 620. “Federal courts,” the Court explained, “lack authority to substitute for

Rule 23’s certification criteria a standard never adopted.” Id. at 622.22

         Plaintiffs’ proposed voting mechanism confirms the existence of conflicts of interest

within the class. For a truly cohesive class, it ought to be possible to limit the voting mechanism

to a single vote of the entire class. But plaintiffs themselves see a need for more, requiring a

super-majority voting procedure that requires the votes of class members to achieve the required

75 percent threshold for six different categories of class members, with votes weighted in

different ways for different categories. See Mem. at 53-54. If the interests of each of those

groups were the same as all the others, there would be no need for such a complex voting

scheme. Plaintiffs’ assertion that their elaborate voting proposal is designed to provide “more

protection” than an ordinary class receives (id. at 72) is a tacit acknowledgement that more

protection is needed because class members’ interests are not fully aligned.

         Plaintiffs’ suggestion of 51 different class representatives further confirms the variation

and tensions within the class. If the interests of class members were truly cohesive to the extent

contemplated by Rule 23, only a small number of class representatives would be needed. Many

large class actions proceed with a single representative. Plaintiffs are clearly concerned that

many putative class members will view themselves as effectively unrepresented by class




22
  Even if the Court could waive the adequacy requirement in favor of a “participatory” substitute, the voting
mechanism proposed here would do nothing to protect a class member whose vote against a settlement was
overridden by the majority.



                                                         24
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 32 of 60. PageID #: 119764




representatives that do not resemble them. But offering 51 representatives only highlights the

problem; it does not solve it.

        Plaintiffs’ emphatic opposition to the use of subclasses (Mem. at 70-71) further

reinforces the problem. Subclasses that divide a class into subgroups whose interests are

appropriately aligned are a well-accepted mechanism for addressing conflict barriers that would

otherwise preclude certification. See, e.g., In re Nat’l Football League Players Concussion

Injury Litig., 821 F.3d 410, 432 (3d Cir. 2016). It is no wonder that plaintiffs do not wish to

propose subclasses here. As they acknowledge, there would be no practical way to design a

workable subclass structure that addressed all the fissures in this proposed class. See Mem. at 70

(warning that “drawing rational lines becomes increasingly difficult”). And if separate

settlements had to be negotiated with numerous separate subclasses, the whole purpose of

plaintiffs’ proposal would be defeated. In any event, when subclasses are created to avoid intra-

class conflicts, each subclass must be represented by independent counsel who owe no duty of

loyalty to members of the other subclasses. See Amchem, 521 U.S. at 627 (“members of each

subgroup cannot be bound to a settlement except by consents given by those who understand that

their role is to represent solely the members of their respective subgroups”). Plaintiffs do not,

and cannot, assert that their proposed class counsel could possibly satisfy this requirement.

        Finally, plaintiffs’ reliance on their proposed voting mechanism itself creates yet another

conflict of interest problem that their proposal has failed to address – i.e., the strict attorney

conflict of interest rules of many states that affirmatively bar counsel from participating in any

settlement that uses such a voting mechanism to bypass the right of each client to veto any

settlement it does not like. Although the use of such a “majority rule” mechanism for collective

settlements of mass tort claims has, as plaintiffs describe (Mem. at 9), received support from the

American Law Institute, it has been found inconsistent with the rules of professional conduct in




                                                  25
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 33 of 60. PageID #: 119765




some states. See, e.g., Tax Auth., Inc. v. Jackson Hewitt, Inc., 898 A.2d 512, 521 (N.J. 2006)

(“Most scholars and commentators agree that a majority-rules provision is forbidden under RPC

1.8(g).”); see also Hayes v. Eagle-Picher Indus., Inc., 513 F.2d 892, 894-95 (10th Cir. 1975).

Plaintiffs’ motion makes no effort to address this additional potentially disabling bar to class

counsel’s representation of class members in states that prohibit majority rule settlements.
               C.      Plaintiffs Have Not Created a Record Upon Which the Court Could
                       Make Findings of Commonality and Predominance.
       Plaintiffs’ amended motion offers more argument than did their original motion for why

the commonality requirement of Rule 23(a) and the predominance requirement of Rule 23(b)(3)

are satisfied. But they offer no evidence to support these arguments; indeed, the sources of most

of the factual assertions they offer are murky at best. In the end, plaintiffs have again failed to

offer any meaningful showing that common issues exist for the claims of all class members,

much less that such issues predominate.
                       1.      Plaintiffs’ Arguments About Commonality Misconstrue the
                               Applicable Legal Standard.
       Commonality is usually one of the easiest of the Rule 23(a) factors to satisfy, as – unlike

the predominance requirement of Rule 23(b)(3) – it requires only the identification of one or

more disputed issues that can be resolved through common proof, without considering the extent

to which non-common issues are also present. But it is far from clear that even commonality can

be established for plaintiffs’ proposed class. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338

(2011), is instructive. In that case, certification was sought for a nationwide class of female

employees who alleged gender discrimination in promotions. The plaintiffs claimed that there

was a culture of discrimination at the company and that the problem was pervasive nationwide.

It was undisputed, however, that promotion decisions were made strictly at the local level; in this

context, the Supreme Court found, liability could not be established as a common issue based on

aggregate nationwide evidence. Id. at 353-54, 356-60.


                                                 26
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 34 of 60. PageID #: 119766




         Similarly here, the existence of liability, at least as to any distributor or chain pharmacy

defendant, requires reference to evidence specific to the circumstances and events within each

plaintiff’s own jurisdiction. Plaintiffs’ assertion that commonality is self-evident because the

proposed class members all make similar kinds of claims against the defendants (Mem. at 65) is

exactly the kind of argument that Wal-Mart rejects. Indeed, as discussed further below, the

complaints of the proposed class representatives, as well as those of other putative class

members, have been candid in acknowledging that their claims against these defendants cannot

be proven on a “nationwide” basis and require specific reference to local data and events.

         Contrary to plaintiffs’ suggestion, the fact that the Judicial Panel on Multidistrict

Litigation established this MDL does not by itself conclusively decide the issue of either

commonality or predominance for purposes of Rule 23. To satisfy the commonality requirement

of Rule 23, a “common contention” must be material to the outcome of the suit. Wal-Mart, 564

U.S. at 350. There is no such requirement under 28 U.S.C. § 1407, and MDLs are often created

based on common facts that are not even in dispute. Class certification thus cannot be

bootstrapped from the existence of an MDL. See In re Saturn L-Series Timing Chain Prod. Liab.

Litig., 2008 WL 4866604, at *25 n.21 (D. Neb. Nov. 7, 2008) (declining to consider JPML

finding of common issues on class certification). Indeed, MDL proceedings are often created by

the JPML in circumstances in which class certification is not appropriate.23 It is in part for this

reason that bellwether trials have become a common tool of MDL courts.



23
    See, e.g., In re Prempro, 230 F.R.D. 555, 574 (E.D. Ark. 2005) (denying class certification in multidistrict
litigation involving pharmaceutical marketing campaign because “individual issues of fact and law overwhelmed
any common issues”); In re Phenylpropanolamine (PPA) Prod. Liab. Litig., 208 F.R.D. 625, 632-33 (W.D. Wash.
2002) (denying class certification in multidistrict litigation where “the number of individual questions posed by the
proposed classes clearly overwhelm any common questions”); In re Rezulin Prod. Liab. Litig., 210 F.R.D. 61, 70-71
(S.D.N.Y. 2002) (same); In re Orthopedic Bone Screw Prod. Liab. Litig., 1995 WL 273597, at *10 (E.D. Pa. Feb.
22, 1995) (denying class certification in multidistrict litigation, noting: “While recognizing the problems that
accompany a case-by-case approach in a mass tort situation, the court concludes that there are simply too many
individual issues with respect to causation, liability and damages to justify certification under Rule 23(b)(3)”).



                                                         27
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 35 of 60. PageID #: 119767



                             2.       Any Evaluation of Predominance Must Take Into Account the
                                      Numerous Disparities in the Facts Pertinent to Class Members’
                                      Claims and the Applicable Law.
           Even if commonality under Rule 23(a) were shown, more would be required to

demonstrate the predominance of common issues, as required by Rule 23(b)(3). See Amchem,

521 U.S. at 609 (noting the “stringent Rule 23(b)(3) requirement that questions common to the

class ‘predominate over’ other questions”). Predominance is not satisfied where “individual

stakes are high and disparities among class members are great.” Id. at 625; see also Sprague v.

Gen. Motors Corp., 133 F.3d 388, 398 (6th Cir. 1998) (en banc) (certification inappropriate

where “each plaintiff’s claim depended upon facts and circumstances peculiar to that plaintiff”);

In re Am. Med. Sys., Inc., 75 F.3d 1069, 1081 (6th Cir. 1996) (predominance not satisfied where

proof will “vary from plaintiff to plaintiff”).

           The burden plaintiffs face here in establishing predominance is formidable. There is a

substantial variation in the circumstances and claims of the putative class members, and those

claims present a host of issues that are not common to the class. To offer just some examples:
       •   The nature and scope of harms associated with opioid misuse and addiction vary across
           jurisdictions based on numerous factors, including (but not limited to) demographics,
           economic conditions, current and historical state regulation of prescribing and dispensing
           practices, local customs regarding prescribing practices, the mix of illegal drugs available
           in a particular area, and the relative availability of different kinds of drugs.

       •   Political subdivisions have different types of authority, responsibility, and funding
           schemes, which would make it difficult to generalize about the injuries municipalities
           allegedly suffered, as well as the abatement remedies they may require.

       •   Different plaintiffs have asserted different claims against different arrays of defendants,
           based on variations in pertinent facts and the applicable law. These claims in turn require
           extensive individualized proof.
           The individualized facts that will drive resolution of both claims and defenses are clear

from the summary judgment motions that are currently before the Court in Track 1 on issues

such as statute of limitations and causation.24 Regardless of how the claims and defenses

24
     See, e.g., Dkt. Nos. 1885-1, 1894-1, 1896-1, 1920-1.



                                                            28
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 36 of 60. PageID #: 119768




addressed in those motions are resolved – whether it be by the Court on summary judgment or a

jury at trial – individualized evidence specific to the Track 1 counties will be critical.

       Plaintiffs’ motion offers the Court no basis upon which it can perform the “rigorous”

analysis of these and other considerations necessary to the predominance determination. Instead,

they offer only a superficial tabulation of some of the causes of action alleged in the complaints,

coupled with conclusory and generalized assertions about similarities in allegations made against

certain types of defendants. None of this establishes predominance – certainly not on a

defendant-by-defendant basis, as Rule 23 requires.
                       3.      The Statistics Plaintiffs Offer from a Superficial Examination
                               of Complaints Would Not Withstand Scrutiny Even if They
                               Were Relevant to the Predominance Inquiry.
       Plaintiffs’ discussion of predominance relies primarily on certain limited statistics drawn,

they assert, from a comparison of complaints filed by various plaintiffs. Even if class

certification findings could rest on pleadings alone – and the Supreme Court has made clear that

they may not, see Wal-Mart, 564 U.S. at 350 – the incomplete and skewed “analysis” of the

pleadings that plaintiffs offer would demonstrate nothing.

       Plaintiffs offer statistics that purport to show what percentage of the proposed class

representatives have (a) asserted certain causes of action and (b) sued certain defendants. Mem.

at 81-82. This information is not particularly meaningful to the predominance test – one could

present a similar chart for an assortment of 51 lawsuits against the Ford Motor Company

confirming that all 51 plaintiffs had sued Ford and all 51 had asserted personal injury claims, but

that would not tell the reader anything meaningful about whether those claims could be

predominantly resolved through common evidence or were otherwise suitable for class

treatment. Plaintiffs’ statistics are even less useful given their omission of information about the

other claims asserted by these plaintiffs and the other defendants they have sued. Once that

information is taken into account, the picture plaintiffs attempt to draw changes substantially.


                                                  29
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 37 of 60. PageID #: 119769




        A full listing of the causes of action asserted by each of the class representatives is set

forth in Exhibit 2. Approximately two-thirds have asserted claims under their states’ consumer

protection, unfair competition, or false advertising statutes, each of which has its own individual

requirements. Most in this particular group do assert RICO claims, but five do not. Numerous

other claims appear in some, but far from all, of the complaints, including (among others) claims

for Medicaid or other insurance fraud and claims under state criminal liability statutes.

        A more complete picture of which defendants the proposed class representatives have

sued also shows significant variation. Two thirds have sued one or more distributors in addition

to those identified in plaintiffs’ motion; the identities of those defendants vary. Several have also

sued pharmacies and others not mentioned in plaintiffs’ motion. Two have sued Pharmacy

Benefit Managers.

        Plaintiffs also claim – in their brief, not in any sworn declaration – to have randomly

selected for review an assortment of other MDL complaints of putative class members. Mem. at

77-78. But the information provided from those complaints is even more truncated. A complete

listing of the claims and defendants in those cases is provided in Exhibit 3 and again shows

considerable variation in the claims asserted (including numerous state-specific statutory claims)

and the defendants named. One of these plaintiffs has sued the West Virginia Board of

Pharmacy; some have also sued regional distributors and/or various individuals, including

manufacturer sales representatives, while others have not.

        Plaintiffs’ analysis of complaints does not take into account the substantial portion of the

class with cases pending in state courts. For this purpose, one can look at the complaints

included in the Texas state-court MDL.25 Forty-three of the cases in that proceeding were


25
  A list of Texas MDL cases, identifying the causes of action and defendants in each, is provided in Exhibit 4. New
cases are being transferred into the Texas MDL on a regular basis, so this exhibit offers only a snapshot and should
be considered only for illustrative purposes.



                                                        30
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 38 of 60. PageID #: 119770




brought by counties. More than half of those cases (26) assert claims only against manufacturers

and do not name any distributors as defendants. None assert claims against pharmacies; three

assert claims against regional distributors and two sue doctors.26

         Thus, even if one confines the analysis to the causes of action asserted in the complaints

and the defendants who are sued, it is clear that the variation in the proposed class is

considerable. Contrary to plaintiffs’ suggestion, it is not true that virtually all class members that

have filed suit have named the major distributors as defendants and that most have sued the

major retail pharmacies.27 Fewer than half of the plaintiffs in the Texas MDL have named any

distributors as defendants, and none have named pharmacies. It is also untrue that the RICO

claims are a constant in these cases – none of the plaintiffs whose cases are pending in the Texas

state MDL have asserted RICO claims. Indeed, very few, if any, of the putative class members

with cases pending in state courts anywhere have asserted RICO claims.28

         Nor can predominance be found based on the assertion that the majority of putative class

members with pending lawsuits have asserted claims for public nuisance. Nuisance claims can

be asserted only under state law, and the applicable state laws on that subject vary substantially,

as the Court is already aware from the detailed briefs on that subject it requested and received




26
  The causes of action in the Texas MDL cases also vary: All assert claims for nuisance, negligence, and common
law fraud (all under Texas law), but 17 also assert claims under the Texas Controlled Substances Act, 16 assert civil
conspiracy claims, and smaller numbers of plaintiffs assert various other claims, such as violation of the Texas
Deceptive Trade Practices Act. None of the complaints asserts a RICO claim. See Ex. 4.
27
  No distributor defendant is universally present in all cases brought by class members. Many are brought only
against manufacturer defendants. Even in cases that name distributors, there are multiple instances in which not all
of the major distributors are named. For example, there are multiple cases in Arizona in which ABDC and Cardinal
are named as defendants but McKesson is not.
28
  This is unsurprising, as RICO and other federal claims have been carefully avoided by plaintiffs who wish to
avoid removal to federal court. Plaintiffs’ effort to brush this point aside in a footnote that refers to a single plaintiff
(Mem. at 82 n.43) is disingenuous.



                                                            31
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 39 of 60. PageID #: 119771




earlier this year.29 Resolution of a nuisance claim under the law of any given state – for either

side – will not necessarily serve to resolve the nuisance claims of plaintiffs from other states.

         It is well established that predominance is difficult to establish for a nationwide class

whose claims are based primarily on state rather than federal law. Amchem, 521 U.S. at 624; see

also Pilgrim, 660 F.3d at 946 (differences in the consumer protection laws of different states

would “cast a long shadow over any common issues of fact plaintiffs might establish”); Wotus v.

GenCorp, Inc., 2003 WL 27382938, at *8 (N.D. Ohio Dec. 2, 2003) (Polster, J.) (“[I]n a multi-

state class action, variations in state law may swamp any common issues and defeat

predominance.”). The critical variations in state law that exist here are not limited to the law of

nuisance. For example, some states broadly apply the “municipal cost recovery rule,” which

limits the types of damages a municipality may recover, while other states do not. Compare City

of Chicago v. Beretta U.S.A. Corp., 821 N.E.2d 1099, 1145 (Ill. 2004) (adopting principle that

municipalities could not recover “the costs of routine police and other emergency services”),

with Cincinnati v. Beretta U.S.A. Corp., 768 N.E.2d 1136, 1149 (Ohio 2002) (declining to apply

rule in specific circumstances). The common law of negligence also varies by jurisdiction in

meaningful ways. See Am. Med. Sys., 75 F.3d at 1085 (reversing class certification of a

nationwide class because “[t]he district judge also failed to consider how the law of negligence


29
  For example, many but not all jurisdictions recognize only public nuisance claims tied to land or the environment,
bar product-based public nuisance claims, or require that defendant have control of the instrumentality of the
nuisance at the time it causes injury. See Defs.’ Br. on Viability of Public Nuisance Claims Nationwide (“Defs.’
Br.”), Dkt. No. 1404, at 5-10, 14-15, 22-24. In addition, as plaintiffs have acknowledged, some jurisdictions follow
the Restatement (Second) of Torts § 821B in determining the definition of public nuisance, while others do
not. Ptfs.’ Br. Concerning Survey of State Nuisance Law (“Ptfs.’ Br.”), Dkt. No. 1406, at 3-10. Available defenses
to public nuisance claims also vary from state to state, see Defs.’ Br. 16 n.7, 25-26 (discussing the economic loss
rule, doctrine of statewide concern, and statutes of limitations), and Plaintiffs have recognized that “most affirmative
defenses” to public nuisance claims “will turn on questions of fact that may vary from case to case.” Ptfs.’ Br.
2. These and other differences in state law are reflected in the varied trial court decisions on public nuisance claims
in opioid-related litigations. Compare, e.g., North Dakota ex rel. Stenehjem v. Purdue Pharma L.P., 2019 WL
2245743, at *13 (N.D. Dist. Ct. May 10, 2019) (dismissing public nuisance claim), State ex rel. Jennings v. Purdue
Pharma L.P., 2019 WL 446382, at *12-13 (Del. Super. Ct. Feb. 4, 2019) (same), and Grewal v. Purdue Pharma
L.P., 2018 WL 4829660, at *17 (N.J. Super. Ct. Ch. Div. Oct. 2, 2018) (same), with, e.g., State v. Purdue Pharma
L.P., 2018 WL 4468439 (Alaska Super. Ct. July 12, 2018) (denying motion to dismiss).



                                                          32
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 40 of 60. PageID #: 119772




differs from jurisdiction to jurisdiction”). Many plaintiffs have also asserted statutory claims,

such as claims under state consumer protection laws, that involve different standards, remedies,

and defenses. See Pilgrim, 660 F.3d at 946.30

        Even if there were a single cause of action that was common to all class members and

invoked essentially identical legal standards, there would be no value in certifying a

“negotiation” class to address only that claim. No defendant would enter into a settlement that

addressed only one cause of action, with class members remaining free to litigate their remaining

claims on an individual basis.
                          4.       Plaintiffs’ Motion Fails to Address the Most Critical Question
                                   on Predominance, and Their Own Past Statements Answer
                                   That Question in the Negative.
        In the end, a bare comparison of what causes of action have been brought in the various

complaints asks the wrong question. The proper analysis under Rule 23 is not about identifying

the causes of action asserted, but about the proof that will be required to establish class

members’ claims. This is repeatedly stressed in the cases plaintiffs themselves cite. As the

Supreme Court has explained, the predominance question asks whether “members of a proposed

class will need to present evidence that varies from member to member” or whether “the same

evidence will suffice for each member.” Tyson Foods, Inc. v. Bouaphakaeo, 136 S. Ct. 1036,

1045 (2016). See also Am. Med. Sys., 75 F.3d at 1081 (finding predominance unsatisfied where

“proof … will [] vary from plaintiff to plaintiff”); Williams v. Duke Energy Corp., 2014 WL

12652315, at *14 (S.D. Ohio Mar. 13, 2014) (“a claim will meet the predominance requirement

when there exists generalized evidence which proves or disproves an element on a simultaneous,

class-wide basis, since such proof obviates the need to examine each class member’s individual

position”).

30
  Courts sometimes address predominance concerns arising from variations in the applicable law through the use of
subclasses. See, e.g., Gawry, 640 F. Supp. 2d at 949. Plaintiffs propose no subclasses and in fact devote several
pages of their brief to an argument about why they are impractical here. See Mem. at 70-73.



                                                       33
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 41 of 60. PageID #: 119773




         Examination of the complaints and plaintiffs’ own past statements helps to answer the

question of what proof will be required to establish plaintiffs’ claims, and that answer

demonstrates the absence of predominance here. One example should suffice: the role of

ARCOS data in this litigation.31

         As this Court has explained, the ARCOS database includes “detailed transactional” data

showing “the precise number of opioid pills delivered to each City and County in America.”

Dkt. No. 397 at 2. Plaintiffs have consistently argued that jurisdiction-specific ARCOS data is

crucial to their cases. In some of the earliest suits filed, plaintiff counties alleged that they

needed access to DEA’s ARCOS database in order to “identify with specificity the transactions

which will form the evidentiary basis for the claims asserted herein.” See, e.g., Complaint, No.

2:17-cv-663 (S.D. Ohio) ¶ 10; Complaint, No. 2:17-cv-664 (S.D. Ohio) ¶ 10. The counties also

averred that, through discovery, they would identify the “origin” and “volume” of prescription

opioids “sold into [their] community.” Id. ¶ 11.

         Before this Court, plaintiffs argued that fuller disclosure of ARCOS data was necessary

in order to “identify the specific manufacturers and distributors that sold and/or distributed the

prescription opioids into specific communities,” and also to “identify the amount of prescription

opioids distributed into a particular state, county, or city.” Dkt. No. 137 at 1. Plaintiffs urged

that the data was “necessary” in order to determine “the extent of any current or potential

defendant’s activities in a given geographic area.” Id. Only with access to the ARCOS data,

plaintiffs have insisted, can they “pinpoint the communities which received the most pills per

capita, over time” and then compare those figures “to CDC statistics related to opioid addiction,




31
  The discussion below is not intended to provide a comprehensive analysis of the individualized proof that would
be needed to evaluate the claims and defenses in each case. But the examples provided should be more than ample
to illustrate the point, especially given plaintiffs’ failure to offer any evidence in support of their predominance
argument.



                                                         34
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 42 of 60. PageID #: 119774




abuse, morbidity and mortality.” Ex. 6 (Letter from P. Farrell to J. Bennett, Feb. 13, 2018) at

2.32

         This Court agreed that jurisdiction-specific ARCOS data could be important to individual

plaintiffs’ claims. See Dkt. No. 233 at 8. The Court has suggested that reviewing ARCOS data

is “the only way” to “ensure” that each plaintiff “name[s] the correct defendants.” Dkt. No. 800

at 11. Similarly, the Court has found ARCOS data to be “necessary for litigation” of these cases,

because showing “which distributors sent which drugs to which pharmacies and doctors” is

“critical” to “all of plaintiffs’ claims.” Dkt. No. 233 at 7-8. Because transaction-level data by

jurisdiction will be “relevant” for each plaintiff to “prove culpability,” ARCOS data is evidence

“going to the merits of Plaintiffs’ claims and their burden of proof.” Id. at 15 n.8.

         Jurisdiction-specific ARCOS data is not, of course, alone sufficient to prove plaintiffs’

claims, but plaintiffs have consistently claimed that it is a critical element. ARCOS data has

been used extensively in plaintiffs’ complaints;33 it also features prominently in plaintiffs’ expert

reports addressing liability issues in Track 1.34

         Thus, plaintiffs are themselves on record confirming that even threshold liability issues

will require individualized proof that addresses the actual conduct of each defendant in the

relevant geographical area. The evidence needed to determine whether a distributor improperly



32
  In negotiating disclosure terms with DOJ, plaintiffs argued that they required nationwide access to the ARCOS
database in order to “reflect[]” the “diverse interests” of the many different plaintiffs in the MDL. Ex. 5 (Letter
from P. Farrell to J. Bennett, Feb. 5, 2018) at 2. By reviewing data for “each jurisdiction,” Plaintiffs’ counsel
explained that each town or county could determine which distributors “sold which pills” and “in which amounts.”
Ex. 6 at 2.
33
  See, e.g., Second Amended Complaint (Dkt. No. 32), No. 1:18-op-45332 (Broward County, FL); Third Amended
Complaint, Dkt. No. 1466 (Summit County, OH); Amended Complaint, (Dkt. No. 146) No. 1:17-op-45063
(Kanawha County, WV). Indeed, the procedure set by this Court for short-form amendment of complaints expressly
contemplates that plaintiffs will “review the relevant ARCOS data for their county” and then “amend their
complaints” accordingly. Dkt. No. 1282 at 3. Overall, a substantial majority of the complaints of the proposed class
representatives rely upon ARCOS data.
34
   These expert reports are addressed in Daubert motions that were recently filed on the public record. See, e.g.,
Dkt. Nos. 1900-1, 1906-2.



                                                         35
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 43 of 60. PageID #: 119775




filled an order of opioids in Jefferson County, Alabama will have no bearing on whether that

same distributor engaged in any wrongful conduct in Grand Forks, North Dakota.35 Similarly,

proof that a pharmacy in Phoenix, Arizona, failed to comply with its legal obligations in shipping

or dispensing opioids will not help Cumberland County, Maine prove its claims.36

         The cases plaintiffs cite on predominance are readily distinguishable and offer little in

support of their position. For example, In re Whirlpool Corp. Front-Loading Washer Prod.

Liab. Litig., 722 F.3d 838, 858 (6th Cir. 2013), was a products liability case in which the

plaintiffs argued that certain models of Whirlpool washing machines were defectively designed,

and the court found that the same proof would allow the class (consisting of consumers who

purchased those defective machines) to “prevail or fail in unison.” Id. In Williams v. Duke

Energy Corp., 2014 WL 12652315, at *14 (S.D. Ohio Mar. 13, 2014), the proposed class

consisted of customers who had been denied a rebate that they claimed was mandatory for all of

the defendants’ customers; liability in that case turned on the “core” issue of whether this

contention was correct. Id. There is no similar “core” issue of either law or fact that will

definitively determine the liability of any defendant in this case, much less all of them.




35
   Plaintiffs assert in vague terms (citing no evidence) that “Defendants’ suspicious order monitoring policies were
uniform nationwide.” Mem. at 84. In fact, as the extensive Track 1 discovery record shows, both the policies and
their implementation varied by defendant, over time, and by location. And the claims of each plaintiff concerning
alleged violations of defendants’ legal obligations necessarily focus on shipments that affected consumption in that
plaintiff’s own community.
36
   Plaintiffs assert that class members’ claims against manufacturers can be established with common proof
concerning “nationwide” marketing campaigns. Mem. at 82-83. Even if this were true, it would have no bearing on
whether predominance existed here as to claims against the distributors and pharmacies. See Yadlosky, 197 F.R.D.
at 302 (requirements under Rule 23 must be satisfied with respect to each defendant); Parker, 78 F.R.D. at 510
(same). Moreover, plaintiffs’ argument is inconsistent with the discovery demands made by the Track 1 plaintiffs,
which included intensive investigation of “detailing” and other marketing activities by manufacturers within Summit
and Cuyahoga Counties. This burdensome discovery should have been unnecessary if plaintiffs could prove their
claims against the manufacturers based solely on evidence of nationwide conduct. Plaintiffs’ assertion that Track 1
discovery has been “seamlessly adopted by plaintiffs across the country,” including through cross-noticing of
depositions, Mem. at 83, ignores the fact that most plaintiffs in state court cases refused to accept cross-noticing of
Track 1 depositions.



                                                          36
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 44 of 60. PageID #: 119776




        Given the foregoing, it is not necessary even to reach plaintiffs’ assertion that the need

for individualized proof of causation of injury can be ignored here. See Mem. at 73, 80. But this

assertion is also incorrect, both as a legal matter and as a factual matter.

        The Sixth Circuit has confirmed that predominance will generally not exist where

causation of each class member’s injury requires individualized proof. See Am. Med. Sys., 75

F.3d at 1081 (holding that individualized causation issues defeated predominance where proof

would “vary from plaintiff to plaintiff because complications with an AMS device may be due to

a variety of factors, including surgical error, improper use of the device, anatomical

incompatibility, infection, [and] device malfunction”). This is consistent with the Supreme

Court’s observation in Amchem that predominance can rarely be demonstrated in a mass tort

case, where issues of causation are inherently individualized. Amchem, 521 U.S. at 625.

        Plaintiffs do not seriously attempt to dispute that proof of class members’ claims would

require extensive individualized proof of causation and injury. Instead, they argue (a) that

predominance concerns are essentially just trial manageability concerns and can be disregarded

because this class would be certified to pursue settlements, and (b) that individualized damages

issues are unimportant because “the allocation system among Class members is already in

place.” Mem. at 86.

        The first of these arguments was squarely rejected in Amchem. The Supreme Court held

that, even for a class certified to implement a concrete settlement, the predominance inquiry must

still focus on “the legal or factual questions that qualify each member’s case as a genuine

controversy, questions that preexist any settlement.” 521 U.S. at 623. The fact that

individualized issues have been resolved in a settlement is irrelevant to this analysis. Id.37


37
  The Court did hold that trial manageability issues could be discounted in the context of a settlement class in
evaluating the separate Rule 23(b)(3) factor of superiority. Amchem, 521 U.S. at 620. But it rejected the suggestion
that the predominance inquiry may be diluted because a settlement moots the need to resolve individualized issues.



                                                        37
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 45 of 60. PageID #: 119777




        Plaintiffs’ suggestion that their proposed allocation system avoids problems with

predominance is also wrong as a factual matter. Their current proposal purports to offer a

definitive allocation formula only for the allocation of any settlement among counties. The

ensuing allocation that must be made between counties and the cities, towns, and villages within

them is left open-ended. Plaintiffs express the optimistic hope that this allocation can be

resolved by negotiation but acknowledge the need for a dispute resolution mechanism (a Special

Master supervised by the Court) to perform the allocation where negotiation fails. And that

dispute resolution must itself presumably take into account the very same individualized

evidence of causation, injury, and damages that class members would have to present if they

litigated their claims against defendants.

        Because plaintiffs’ motion does not meaningfully address any of these issues, they have

failed to carry their burden of establishing a record that would permit the Court to make a finding

that the predominance requirement of Rule 23(b)(3) is satisfied.
                D.      Plaintiffs Have Made No Meaningful Effort to Demonstrate That the
                        Proposed Class Representatives are Typical.
        Rule 23(a)(3) requires a finding that “the claims or defenses of the representative parties

are typical of the claims or defenses of the class.” To satisfy typicality, plaintiffs have the burden

of demonstrating, under Amchem, that resolution of the claims of the class representatives would

offer a consistent and reliable resolution of the claims of all, or at least most, other class

members. See Sprague, 133 F.3d at 399 (“The premise of the typicality requirement is simply

stated: as goes the claim of the named plaintiff, so go the claims of the class.”). To make such a

showing here, plaintiffs must account for significant variations in the proposed class, including,

but not limited to, the following:
    •   Variations in the type, size, and organization of the plaintiff entities (e.g., towns, cities,
        counties) and in the services they provide (and are authorized to provide) to their
        populations;



                                                   38
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 46 of 60. PageID #: 119778



     •   Differences in the nature and scope of opioid-related harms that various jurisdictions are
         alleged to have suffered and the relief sought;

     •   Differences in the causes of action asserted in the complaints (most of which are asserted
         under state law) – and differences in the content of the governing state law as to the
         causes of action asserted, as well as potentially relevant defenses;

     •   Differences in the identities of the defendants sued in each case;

     •   Differences in the extent to which each defendant could have meaningfully contributed to
         each entity’s alleged harms;

     •   Differences in the nature and quality of evidence available to prove the claims;38

     •   Differences in prescribing habits of local doctors and other factors affecting local usage
         of various opioid products; and

     •   Differences in the infiltration of each jurisdiction by illicit drug distribution enterprises
         and the associated impact on opioid use and abuse by the local population.
         Plaintiffs’ motion addresses none of these considerations. Instead, they rely on the same

incomplete analysis of the complaints of class representatives discussed above (at pp. 29-31) as

showing that some of the claims asserted and some of the defendants who are named appear in a

majority of complaints. As shown above, a more complete analysis shows that the complaints

even of the proposed class representatives vary considerably on these points; those of other

putative class members vary even more.

         There is another obvious question bearing on typicality that plaintiffs make no attempt to

answer: Why, if this is a cohesive class for which certification is appropriate, are as many as 51

different class representatives needed? This is a huge number, particularly for a single class with

no subclasses. The answer appears to be that plaintiffs have attempted to offer a sufficient array

of class representatives so that any given class member is likely to bear some similarity to

someone in that group in size and/or geography. But even if those were the only kinds of


38
  To offer one example, most populous jurisdictions have qualified medical examiners who perform post mortem
examinations with detailed toxicological testing in cases of suspected overdose. Many small jurisdictions, in
contrast, do not even employ doctors as medical examiners and perform little or no toxicological testing; such
jurisdictions have little ability to establish the prevalence of opioid overdoses in their populations.



                                                       39
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 47 of 60. PageID #: 119779




variation in the class that mattered – and, as discussed above, they are not – the fact that more

than 50 class representatives are needed to provide even arguable coverage for the class severely

undermines the proposition that anyone is truly “typical.”

       Until and unless plaintiffs demonstrate that typicality genuinely exists – that “as goes the

claim[s] of [these 51 plaintiffs], so go the claims of the class,” Sprague, 133 F.3d at 399 – they

will have failed to carry their burden of demonstrating typicality. See Am. Med. Sys., 75 F.3d at

1082 (reversing class certification where district court failed to give proper weight to variation in

claims that precluded finding of typicality).
               E.      The Proposed Class Does Not Offer a Superior Method of Resolving
                       Class Members’ Claims.
       Plaintiffs’ amended motion makes no effort to argue that the superiority prong of Rule

23(b)(3) could be satisfied in anything beyond the settlement context. And indeed, if this were a

motion to certify a class to litigate these claims, it is clear that the superiority requirement would

not be met. A finding of superiority typically rests on a determination that the amounts at stake

for individual class members are so small that separate suits would be impracticable. See

Amchem, 521 U.S. at 616-17; Vassalle, 708 F.3d at 758 (finding superiority lacking in part

because “the likelihood that many members of the class will choose to bring individual lawsuits

is not remote”); Pipefitters Local 636 Ins. Fund v. Blue Cross Blue Shield of Mich., 654 F.3d

618, 631 (6th Cir. 2011) (“[W]hen individual class members have large stakes in the outcome

and the ability to pursue a remedy alone, their individual interests weigh against a Rule 23(b)(3)

class action.”). Here, the putative class members are sophisticated entities that have already

shown a willingness to litigate these cases individually – and many have made clear their

preference to do so in their respective home jurisdictions. The many millions (and sometimes




                                                  40
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 48 of 60. PageID #: 119780




billions) of dollars they seek in damages have been more than sufficient to attract able counsel to

represent them in such individual suits.39

         Assuming, arguendo, that one may focus exclusively on the “superiority” associated with

certifying a class for purposes of pursuing settlement negotiations, it is far from clear that

plaintiffs’ proposal is superior to other alternatives. Plaintiffs’ arguments focus on whether any

global settlement through this MDL would be superior to piecemeal settlements. But that is not

the question that the Court must answer. The question is whether the creation of this class under

this proposed structure and set of rules would be superior. This question can be answered in the

affirmative only if certification of this class would actually help to facilitate the settlement of a

substantial proportion of the pending litigation. Cf. Martin v. Behr Dayton Thermal Prod. LLC,

896 F.3d 405, 415-16 (6th Cir. 2018) (in evaluating superiority, a court should “determine if a

class action is sufficiently effective to justify the expenditure of the judicial time and energy that

is necessary to adjudicate a class action”).

         This goal cannot be achieved unless the class is certified on terms that would give

defendants substantial incentives to engage with the class and pursue settlement discussions.

Such incentives can exist only if (among other things) defendants would feel assured that (a) the

release and judgment associated with any settlement would be fully enforceable, and (b) a

reasonable settlement entered into in good faith can be assured of making it through the “voting”

and approval process, including potential appeals. Plaintiffs’ proposal, as currently formulated,

cannot deliver on either of these points.

         To begin with, plaintiffs’ proposed voting mechanism is so complicated and onerous that

a defendant could not rely upon it to generate approval of even the best of settlements. Under

plaintiffs’ proposal, a settlement negotiated in good faith and agreed upon by the class

39
  Indeed, it is no secret that law firms have been barnstorming across the country to sign up municipal and other
government plaintiffs to bring additional suits, which continue to be filed.



                                                         41
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 49 of 60. PageID #: 119781




representatives and their counsel would not be binding on anyone other than the defendant – or

even subject to final approval by the Court – until and unless it was approved by six different

super-majorities. Mem. at 53-54. It is difficult to imagine how any settlement could ever be

approved under such conditions, especially given the unique political pressures to which these

class members – themselves political entities – are subject. And such a process would allow a

relatively small group of class members to block an agreement by voting in the negative in order

to place pressure on the settling defendants to increase the settlement amount. In this context,

any defendant entering into settlement discussions would know that a settlement signed in good

faith with the class representatives and their counsel could very easily prove to be no agreement

at all but merely an opening bid. See McGovern & Rubenstein at 21 (“If a supermajority is not

acquired, the parties do not move for final judicial approval, but return to the bargaining table.”).

         Equally problematic is the prospect that any settlement entered with this class would not

be enforceable. An enforceable release and judgment require compliance with Rule 23, both to

ensure that any approved settlement survives on appeal and to avoid any effort by dissatisfied

class members to attack it collaterally in separate suits. As discussed above, any certification

here would be subject to challenge on multiple grounds under Rule 23.40

         The deficiencies in plaintiffs’ proposed order and notice plan – discussed further in

Section VI below – are also concerning, as adequacy of the class notice is the sine qua non of an

enforceable class judgment. See Vassalle, 708 F.3d at 759 (notice must “fairly apprise the

prospective members of the class of the terms of the proposed settlement so that class members

may come to their own conclusions about whether the settlement serves their interests”).

40
  Objectors who appealed the approval of a class settlement in this litigation would have standing to appeal the
certification of the class and not merely the settlement amount. See Amchem, 521 U.S. 591 (deciding whether a
settlement class satisfied Rule 23 on an appeal brought by objectors). A failure to satisfy Rule 23 and/or due process
could also provide a basis for collateral attack on the release and judgment in separate litigation brought by
dissatisfied class members. Many courts will permit such collateral attacks by class members who claim a violation
of due process. See, e.g., Richardson v. Wells Fargo Bank, N.A., 839 F.3d 442, 454 (5th Cir. 2016); Wolfert ex rel.
Estate of Wolfert v. Transam. Home First, Inc., 439 F.3d 165, 171 (2d Cir. 2006).



                                                         42
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 50 of 60. PageID #: 119782




Plaintiffs’ motion suggests their proposed notice will be adequate because at the time of the

original opt-out decision class members, although not aware of the total dollar amounts of

hypothetical future settlements, will at least know the formula that will establish the share of any

settlement to which each would be entitled. Mem. at 8-9, 72-73. But that is not true for the

majority of class members – there is a fixed allocation formula only for the counties. Moreover,

as plaintiffs’ motion concedes, any truly global settlement will require further allocations of the

settlement proceeds, including with the states (id. at 15) – allocations for which no formulas have

been established. Thus, no class member would know at the time of the original opt-out period

the full formula that would determine its share of any settlement.41

        Given the severe deficiencies plaintiffs’ proposed notice plan, any defendant that

considered engaging in settlement discussions with this class would be deterred by the real

prospect that an appellate court would find the notice fatally flawed and the settlement invalid.

At a minimum, there would be concern that this Court might conclude that class members

needed to be given, not merely the right to vote on the settlement, but a second opt-out

opportunity. If and when a settlement is finally reached and presented to the Court for approval,

the Court will need to evaluate whether a second opt-out opportunity should be afforded at that

time. See Fed. R. Civ. P. 23(e)(4) (authorizing a court to provide second opt-out opportunity in

connection with a class settlement where a class was previously certified under Rule 23(b)(3));

see also Fed. R. Civ. P. 23(e) advisory committee’s note to 2003 amendment (explaining that a

second opportunity to opt out may be appropriate if “[a] decision to remain in the class is likely

to be more carefully considered and is better informed when settlement terms are known”).

        Plaintiffs dismiss this point in a single sentence, asserting that courts “rarely” allow a

second round of opt-outs. Mem. at 72. That is true, and the Advisory Committee notes to Rule

41
  As discussed above, this defect violates one of the fundamental requirements of the negotiation class model
proposed by Professors McGovern and Rubenstein.



                                                        43
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 51 of 60. PageID #: 119783




23(e) confirm that the decision whether to require a second opt-out period at settlement “is

confided to the court’s discretion.” Fed. R. Civ. P. 23(e) advisory committee’s note to 2003

amendment. But as the determination must be based on circumstances as they exist at the time a

specific settlement is approved – a determination that will be reviewable for abuse of discretion,

see, e.g., Denney v. Deutsche Bank AG, 443 F.3d 253, 271 (2d Cir. 2006) – the Court cannot

properly pre-commit now that it will not require a second opt-out period later. And absent a

robust notice at the outset, pressure to re-open the opt-out right could be formidable.

       Ordinarily, of course, a class notice issued outside the settlement context contains little, if

any, information about a prospective settlement. But such notices are issued to assist class

members in determining whether they wish to participate with the class in actively litigating the

case. Here, where the sole purpose of the class would be to pursue negotiations that would result

in a settlement to which class members would be bound, information sufficient to permit a

meaningful evaluation on the question of settlement would be of particular importance.

       Importantly, the “voting” mechanism of plaintiffs’ proposal does not fix this problem.

Under this proposal, opting out is the only way an individual class member can be assured that it

will not be compelled to participate in a settlement it does not like. A class member can choose

to vote against a settlement, but it will still be bound if the required majorities vote in favor. The

adequacy of the notice provided before the right to opt out expired would thus be critical to

ensuring that any settlement reached with the class could withstand challenge.

       Given the inability of this class proposal to provide a mechanism that settling parties

could rely upon, plaintiffs have failed to establish that the proposal presents a “superior” method

of resolving this litigation. This is particularly true given the fact that none of the complex

machinery attendant on a class settlement – including the requirement for judicial review and

approval of the terms of the settlement itself – would be required for any settlement concluded




                                                 44
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 52 of 60. PageID #: 119784




on a non-class basis. To be sure, plaintiffs’ proposal seeks to make up for this by promising an

opportunity for defendants to buy peace through a comprehensive settlement that sweeps

hundreds or even thousands of cases into a single settlement. But the promise is an illusory one,

at least for the proposal in its current form. This is particularly true given the fact that nothing in

the proposal would provide a basis for settlement with the states, whose participation plaintiffs

acknowledge to be critical to any effort at global peace. Mem. at 3. The “superior” use of the

resources of the parties, the special masters, and the Court would be to seek resolution of the

litigation through other means.

        Notably, plaintiffs’ motion, while extolling the benefits of creating an organization that

would permit the cities and counties to negotiate collectively, fails to explain why a judicially

certified class is needed at all for that purpose, much less why it is a “superior” mechanism.

Plaintiffs point out, for example, that litigation efforts for entities like these plaintiffs have

previously been coordinated by the National League of Cities (Mem. at 17) but do not explain

why something similar could not be done here without the need to invoke Rule 23. This case is

already sufficiently complicated that the extensive procedural baggage attendant on any class

action should not be added unless it is shown to be truly superior, not just to the status quo, but to

available alternatives.
        IV.     Plaintiffs’ Proposed Order Has Critical Omissions and Would Not Provide
                for Valid Notice.
        Even apart from all the fundamental defects in plaintiffs’ proposal that are discussed

above, the proposed order, draft notice, and other materials they have submitted to the Court to

implement their proposal are replete with critical defects. Any complex and unprecedented

proposal such as this would require great care in its implementation. Yet the materials plaintiffs

have supplied with their motion, including their proposed order, draft notice, FAQs, and website




                                                   45
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 53 of 60. PageID #: 119785




content, bear all the hallmarks of a rushed and inadequate effort. These are not things that can be

fixed later, after class notice has already issued.

         Plaintiffs have submitted a bare-bones proposed order that incorporates virtually none of

the structural details of their proposal for operation of this class and none of the allocation

formulas that are key to their proposal. Instead, they propose that the order simply “approve” a

separate short-form notice and a FAQ document that addresses some of those subjects in

summary terms. But those documents fall far short of what would be required to provide

genuine notice to the class. The FAQ document is itself short on detail and in turn refers the

reader to a “memorandum” and other materials that are supposedly on plaintiffs’ website – but

do not appear to exist there either. FAQ (Dkt. No. 1820-2) #8, #12; Samuels Dec. ¶ 3. Indeed,

the version of the FAQs on the website states only that details about the allocation formulas and

methodology “will be posted to this website, once available.” Samuels Dec. ¶ 4.42 Plaintiffs

have not submitted those materials for review and approval by the Court, so they are not in the

record.43 Nor does the proposed order require those documents to have any specific content.

Thus, many critical aspects of plaintiffs’ proposal would not be mandated by their proposed

order and would have no basis in the record.




42
   The version of the FAQs submitted to the Court with plaintiffs’ motion differs in this respect from the version that
is on the website as of this writing. Samuels Dec. ¶ 4. The version submitted to the Court states that “Detailed
descriptions of the sources and methodologies for each of the three factors are provided in the Memorandum posted
at Opioidsnegotiationclass.com.” FAQ (Dkt. No. 1820-2) #8 (emphasis added). Either way, the information is not
currently on the website. Samuels Dec. ¶¶ 3-4. The only “memorandum” currently on the website is a copy of
plaintiffs’ brief in support of this motion. But that document itself offers only limited information about the specific
formulas, data sources, and other elements of the allocation mechanism, and much of that information is buried in
footnotes.
43
  Even if the promised “memorandum” and other materials providing more detail on the allocation methodology
were currently on the website (and they do not appear to be), mere citation to the website would not be sufficient to
place them in the record for purposes of this Court’s approval. Given the ease with which any website can be
revised, mere citation to a website does not refer to fixed content in the same manner as a citation to a document
whose content has been finally established. The fact that the FAQ document on the website differs from the version
plaintiffs submitted to the Court serves to illustrate this problem.



                                                          46
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 54 of 60. PageID #: 119786




       The most critical element of the proposed class notice, as described in plaintiffs’ brief, is

an “Allocation Look-Up Tool” to be provided on their website. Their brief describes in general

terms the formulas and information that this tool is supposed to use to generate reliable estimates

of each putative class member’s “share” of any settlement. But the tool itself (which,

confusingly, the website instead refers to as an “Allocation Map”) is a complete black box, with

no details showing how the figures for each county are actually generated. See Samuels Dec.

¶¶ 3-4. Thus, even if a putative class member is able to trace its way from the notice to the

FAQs to the website and finds a memorandum describing how the allocation is supposed to

work, the actual implementation of the formulas in the online tool is completely opaque. A class

member will have no way of determining whether the formula has been applied accurately as to

it using the right data inputs. Nor have plaintiffs presented with their motion any expert or other

evidence to guarantee the accuracy and reliability of the formulas, programming, and data that

the website uses to generate those figures.

       Moreover, the figures the tool provides for putative class members other than counties

(i.e., the cities and towns) are completely hypothetical, as there is to be no binding formula at all

for how their shares, if any, are to be calculated. Indeed, the notice this tool provides to cities

and towns could be challenged as being not only inadequate but affirmatively misleading in

suggesting that participating in the class will guarantee them the shares presented. In approving

issuance of notice to a proposed class, the Court has a non-delegable duty to ensure that the

notice is clear and easily understood. Fed. R. Civ. P. 23(c)(2)(B).

       The basis upon which the hypothetical allocation figures for cities and towns are

calculated is particularly opaque. Plaintiffs apparently used a “default” formula to generate these

figures, but their brief and supporting materials offer only scant information about what formula

is actually used by the website or what data are used to implement it. See Mem. at 60-61 & n.27;




                                                  47
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 55 of 60. PageID #: 119787




FAQ #12. Adding to the confusion, the examples provided in the brief for Cuyahoga County and

Cleveland (Mem. at 61) do not match the figures provided for those entities by the “Allocation

Map” tool on the website. See Samuels Dec. ¶¶ 7-8. Plaintiffs assert in their brief that, assuming

a $1 billion settlement and applying the default formula, Cuyahoga County would ultimately

receive $3,096,000 and Cleveland would receive $835,200. Mem. at 61. But the online tool

indicates that, out of a $1 billion settlement, Cuyahoga County would receive $2,296,168 and

Cleveland $617,826. Samuels Dec. ¶ 7.

         In addition to serious problems with the proposed notice materials, there are other critical

omissions in plaintiffs’ proposed order. Significantly, there is no finding in the order that

plaintiffs’ allocation formula is reasonable. Plaintiffs appear to have forgotten that if and when

the time comes for the Court to approve any final class settlement, it will need to determine that

the settlement, taken as a whole, is fair and reasonable. This review will by necessity have to

include the manner in which settlement proceeds are to be allocated among class members.44

But plaintiffs’ entire proposal is dependent on the idea that the allocation formula will be fixed

now. Even leaving aside the serious question as to whether Rule 23(e) would permit the Court to

make this portion of its fairness determination in advance, it has to make that determination at

some point in time. And if judicial evaluation of that issue is left open, then the allocation will

not be fixed in the manner plaintiffs propose. Plaintiffs have included no fairness findings about

their allocation formulas in their proposed order; nor have they presented the kind of detailed

evidentiary showing that would be needed to permit such findings to be made.45



44
  The Court would also need to evaluate any allocation between putative class members and the States to determine
whether the share of the settlement that the States succeed in winning through negotiations with the counties is fair
to all class members.
45
   Similarly absent is any finding – or record basis for a finding – on the reasonableness of the proposed pre-set
allocation of a full 25 percent of any settlement to the combination of an Attorneys’ Fees Fund and a Special Needs
Fund (which would apparently also be available to pay attorney fees). See Mem. at 49-50, 92-97.



                                                         48
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 56 of 60. PageID #: 119788




        Also absent is any provision in the proposed order for the processes through which any

settlement would actually be implemented, including the various funds that plaintiffs propose be

created, as well as the critical allocations between cities and counties. Plaintiffs address these

points in summary fashion in their brief, but the proposed order is silent on these points. There

is, for example, no discussion in the proposed order of the appointment of a special master to

oversee allocations between cities and counties; nor is there any reference to the “default” rules

that are suggested in the brief.

        The proposed order is also unclear on the impact that certification would have on

settlements reached independently of the class structure. For example, while plaintiffs state in

their brief that their proposal “would not limit the ability of cities and counties to ... settle on

their own, nor limit the Defendants to settle with individual Class members or through other

procedures,” (Mem. at 12) – and similarly provide in the proposed order that it “is without

prejudice to the ability of any Class member to proceed with the … settlement … of an

individual claim” (Proposed Order ¶ 15) – plaintiffs nowhere confirm that settlements involving

multiple class members reached outside of the proposed process would be permitted. Defendants

assume that such settlements are not intended to be precluded by plaintiffs’ proposal – it at least

contemplates, for example, “a joint settlement offer to one or more States and the cities and

counties within that State” (Mem. at 53; FAQ #22) – but no assurance of this is provided in the

proposed order. Adding to this ambiguity, plaintiffs’ brief suggests that the class may be

inserted into the allocation of non-class settlement funds between states and their subdivisions by

subjecting such allocations to a class vote.46 But plaintiffs nowhere address the impact of a


46
  Plaintiffs propose that if a defendant makes a joint settlement offer to one or more states and the cities and
counties within that state, “it could lead to discussion regarding allocation between the State” and that state’s
subdivisions. Mem. at 53. Class counsel would represent the cities and counties in an allocation negotiation with
the State. Once a negotiated allocation was reached, it “would be treated as a settlement and submitted to the
Negotiation Class members in that state for a vote.” Id. Confusingly, FAQ #22 states that the allocation would be
“submitted to the Negotiation Class,” rather than “the Negotiation Class members in that state.” (Emphasis added.)



                                                        49
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 57 of 60. PageID #: 119789




failed vote upon an independent proposed settlement with a state. Absent clarity on these points,

certification of the negotiation class could prove to be an obstacle to settlement through other

means, possibly impeding the progress of more productive discussions.

         Finally, the proposed order does not make an explicit determination on who will be in

this class. The proposed class definition simply cross-references a list that is to be supplied on

plaintiffs’ website.47 But the means of generating that list is merely described in a footnote in

plaintiffs’ brief; the list itself has not been provided to the Court. Nor does the order embody an

explicit directive on how the list is to be generated based on objective factors. The class

definition could accordingly be subject to challenge on grounds of ascertainability.48

                                                CONCLUSION

         For the reasons stated above, the Court should deny plaintiffs’ renewed and amended

motion.




47
  The class definition provided in plaintiffs’ brief (Mem. at 15) does not match the definitions provided in the
Proposed Order and FAQs. The wording differences are subtle but potentially important, especially given the
explanation in the brief (Mem. at 2 n.3) that the Census Bureau list will not be simply copied over to the website
without change but will be adjusted in multiple ways, none of which are clearly explained.
48
  See Streater v. Sarchione Chevrolet, Inc., 2019 WL 2903955, at *3 (N.D. Ohio July 5, 2019) (noting that “[t]he
touchstone of ascertainability is whether the class is objectively defined”). Plaintiffs’ original class definition
adopted a fixed list generated by the Census Bureau. See Dkt. No. 1690-1 at 10-11. For an objective class
definition of this kind, nothing more would have been required. But errors in the Census Bureau database were
apparently identified, preventing reliance on a fully objective class definition and requiring a revised list to be
generated by plaintiffs using criteria not spelled out in the new class definition.



                                                         50
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 58 of 60. PageID #: 119790



Dated:    July 23, 2019                Respectfully Submitted,



 /s/ Geoffrey E. Hobart                 /s/ Enu Mainigi
Geoffrey E. Hobart                     Enu Mainigi
Mark H. Lynch                          WILLIAMS & CONNOLLY LLP
Sonya D. Winner                        725 Twelfth Street NW
COVINGTON & BURLING LLP                Washington, DC 20005
One CityCenter                         Tel: (202) 434-5000
850 Tenth Street NW                    Fax: (202) 434-5029
Washington, DC 20001                   emainigi@wc.com
Tel: (202) 662-5281
ghobart@cov.com                        Counsel for Cardinal Health, Inc.
mlynch@cov.com
swinner@cov.com

Counsel for McKesson Corporation


 /s/ Robert A. Nicholas                 /s/ John J. Haggerty
Robert A. Nicholas                     John J. Haggerty (0073572)
Shannon E. McClure                     James C. Clark
REED SMITH LLP                         Stephan A. Cornell
Three Logan Square                     FOX ROTHSCHILD LLP
1717 Arch Street, Suite 3100           2700 Kelly Road, Suite 300
Philadelphia, PA 19103                 Warrington, PA 18976
Tel: (215) 851-8100                    Tel: (215) 345-7500
Fax: (215) 851-1420                    Fax: (215) 345-7507
rnicholas@reedsmith.com                jhaggerty@foxrothschild.com
smcclure@reedsmith.com                 jclark@foxrothschild.com
                                       scornell@foxrothschild.com
Counsel for AmerisourceBergen Drug
Corporation                            Counsel for Prescription Supply Inc.




                                     51
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 59 of 60. PageID #: 119791



 /s/ Kaspar Stoffelmayr                            /s/ Timothy D. Johnson
Kaspar Stoffelmayr                               Timothy D. Johnson (0006686)
BARTLIT BECK LLP                                 CAVITCH, FAMILO & DURKIN CO. LPA
54 West Hubbard Street                           Twentieth Floor
Chicago, IL 60654                                1300 East Ninth Street
Tel: (312) 494-4400                              Cleveland, Ohio 44114
Fax: (312) 494-4440                              Tel: (216) 621-7860
kaspar.stoffelmayr@bartlitbeck.com               Fax: (216) 621-3415
                                                 tjohnson@cavitch.com
Counsel for Walgreen Co. and Walgreen
Eastern Co.                                      Counsel for Discount Drug Mart, Inc.


 /s/ Kelly A. Moore                               /s/ Eric R. Delinsky
Kelly A. Moore                                   Eric R. Delinsky
MORGAN, LEWIS & BOCKIUS LLP                      Alexandra W. Miller
101 Park Avenue                                  ZUCKERMAN SPAEDER LLP
New York, NY 10178                               1800 M Street, NW
Tel: (212) 309-6612                              Suite 1000
Fax: (212) 309-6001                              Washington, DC 20036
kelly.moore@morganlewis.com                      Tel: (202) 778-1800
                                                 Fax: (202) 822-8106
Elisa P. McEnroe                                 edelinsky@zuckerman.com
MORGAN, LEWIS & BOCKIUS LLP                      smiller@zuckerman.com
1701 Market Street
Philadelphia, PA 19103                           Counsel for CVS Rx Services, Inc. and CVS
Tel: (215) 963-5917                              Indiana, L.L.C.
Fax: (215) 963-5001
elisa.mcenroe@morganlewis.com

Counsel for Rite Aid of Maryland, Inc., d/b/a
Mid-Atlantic Customer Support Center


  /s/ Tara A. Fumerton
Tina M. Tabacchi
Tara A. Fumerton
JONES DAY
77 West Wacker
Chicago, IL 60601
Tel: (312) 269-4335
Fax: (312) 782-8585
tfumerton@jonesday.com

Counsel for Walmart Inc.




                                                52
Case: 1:17-md-02804-DAP Doc #: 1949 Filed: 07/23/19 60 of 60. PageID #: 119792



                               CERTIFICATE OF SERVICE

       I, Geoffrey E. Hobart, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

                                                    /s/ Geoffrey E. Hobart
                                                    Geoffrey E. Hobart




                                               53
